     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 1 of 57




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JLM COUTURE, INC.,

                 Plaintiff,

        -v-                                                           No. 20 CV 10575-LTS-SLC

HAYLEY PAIGE GUTMAN,

                 Defendant.

-------------------------------------------------------x

              MEMORANDUM OPINION AND ORDER GRANTING PRELIMINARY INJUNCTION

                 The issues in this case include a novel dispute, over the control and use of social

media accounts, between a leading bridal wear designer and the manufacturer from whose

employ she recently resigned. Plaintiff JLM Couture, Inc. (“Plaintiff” or “JLM”) brings this

action against Defendant Hayley Paige Gutman (“Defendant” or “Ms. Gutman”), the lead

designer of certain of JLM’s prominent lines of bridalwear and related merchandise, asserting

federal and state law claims of trademark infringement and dilution, false designation of origin,

unfair competition, conversion, trespass to chattel, breach of fidelity, breach of contract, breach

of fiduciary duty, and unjust enrichment arising principally from Defendant’s activities in

connection with social media accounts. (Complaint, Docket No. 1.) Before the Court is

Plaintiff’s application pursuant to Federal Rule of Civil Procedure 65 for preliminary injunctive

relief barring Defendant from, among other things, altering the attributes and content of certain

social media accounts without Plaintiff’s permission and from engaging in activities that

Plaintiff maintains constitute breaches of provisions of the 2011 employment contract between

the parties. (Docket Entry No. 12.) The Court entered an order to show cause and temporary

restraining order on December 16, 2020 (Docket Entry No. 8), and, after discovery and an


JLM - PI MEMOPORD.DOCX                                     VERSION MARCH 4, 2021                       1
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 2 of 57




adjournment at the parties’ request, held an evidentiary hearing on the preliminary injunction

motion on February 4, 2020. The Court has jurisdiction of this matter pursuant to 15 U.S.C.

section 1121, and 28 U.S.C. sections 1138(a) and 1331, and 1367(a)

                In accordance with Federal Rule of Civil Procedure 52(a), this Memorandum

Opinion and Order constitutes the Court’s findings of fact and conclusions of law. To the extent

any finding of fact includes a conclusion of law it is deemed a conclusion of law, and vice

versa.

                The Court has reviewed carefully all of the parties’ submissions and evidence

and has had the opportunity to observe the demeanor and assess the credibility of the witnesses.

For the following reasons, the Court grants in part and denies in part Plaintiff’s motion for a

preliminary injunction.



                                        FINDINGS OF FACT

                The Court finds as follows.

                By written contract dated July 13, 2011, as amended and extended (the

“Contract”, Docket Entry No. 14, Exh. 2), Hayley Paige Gutman agreed to work for Plaintiff,

JLM Couture, a company in the luxury bridal design and manufacturing industry, as a designer

of brides’, bridesmaids’, and evening wear and related apparel. (Docket Entry No. 14, at ¶¶ 3,

6; Docket Entry No. 106, Preliminary Injunction Hearing Transcript (“P.I. Tr.), 129:19-24.) 1




1
         The “Contract,” as the term is used herein, comprises the 2011 employment agreement
         (Docket Entry No. 14, Exh. 2), as amended by the 2014 amendment extending that
         agreement through August 1, 2019, (Docket Entry No. 14, Exh. 62), and the February
         12, 2019, notice letter exercising Plaintiff’s option to further extend Defendant’s
         employment term by three years through August 1, 2022. (Id., Exh. 66.) While
         Defendant argues that she rejected additional duties proposed after the 2019 extension,


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            2
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 3 of 57




The original 2011 Contract provided that its term would run from the date of execution through

August 1, 2016, unless it was further extended by Plaintiff JLM (Contract, § 1); as noted above

(see note 1), it has been extended through August 1, 2022. The Contract provides for

termination by the Plaintiff for or without cause, and in the event of Defendant’s death or

disability (Contract, §§ 7, 8). It includes no provision permitting Defendant to terminate it

unilaterally.

                In the Contract, Ms. Gutman agreed, inter alia, to perform certain duties and

granted Plaintiff certain exclusive rights to use and trademark the name “Hayley Paige” and

variations thereof. (See generally Contract.) Ms. Gutman also granted Plaintiff “the exclusive

world-wide right and license to use her name ‘Hayley’, ‘Paige’, ‘Hayley Paige Gutman’,

‘Hayley Gutman’, ‘Hayley Paige’ or any derivative thereof ([defined] collectively [as] the

‘Designer’s Name’)” for certain purposes during the stated term of the Contract and for two

years thereafter. (Contract, § 10(a).) Explicitly in exchange “for the assignment to the

Company of the Designer’s Name and the Trademarks,” JLM agreed to pay Ms. Gutman as

consideration, in addition to her base pay and additional sales volume-related compensation,

and for ten years following the termination of her employment with the company, a further

percentage of “net revenues derived from the sale of goods under the Designer’s Name and

Trademarks based on the Designer’s [N]ame.” (Contract, § 10(c)(i); P.I. Tr. 183:18-23.) The

parties engaged in “rounds of negotiations” over the terms of the Contract, during which Ms.

Gutman referenced a “Kenneth Pool example” and asked to “add perpetuity language.” (Docket

Entry No. 60, at ¶ 6.) Ms. Gutman represented to Plaintiff during the negotiations that she had



        she does not dispute that Plaintiff validly extended the Contract. (Docket Entry No. 39,
        at 7.)



JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            3
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 4 of 57




an attorney review the Contract during the negotiations, a statement she now claims was untrue.

(P.I. Tr. 182:3-8.)

                 On September 12, 2011, Ms. Gutman signed a trademark registration

acknowledgment, confirming that she had transferred all trademark rights in the name “Hayley

Paige” and any derivatives thereof to JLM and that she consented to the registration of the

trademark “Hayley Paige.” (Docket Entry No. 14, Exh. 3.) On July 19, 2021, JLM exercised

its rights under the Contract by registering the trademark “Hayley Paige.” (Docket Entry No.

14, Exh. 4.) 2

                 The Contract provisions that are material to this preliminary injunction motion

practice read in pertinent part as follows:

        Section 2. Duties. . . . the Employee shall be employed as a designer of a line of
        brides and bridesmaids dresses . . . [and] the Employee shall perform such other
        duties and services commensurate with her position as a designer for the Company,
        as may be assigned to her by an officer of the Company, including, but not limited
        to . . . assisting with advertising programs . . . .

        Section 9(a). Covenant not to Compete. Employee covenants and agrees that
        during the period of her employment with the Company, Employee shall not
        compete with the Company, directly or indirectly. For purposes of this Agreement,
        Employee shall be deemed to compete with the Company if she engages in, or is
        associated with (whether as an officer, director, shareholder, partner, employee,
        independent contractor, agent or otherwise), any person, organization or enterprise
        which engages in the design, manufacture, marketing or sale of: (i) bridal apparel,
        including bridesmaids, mother of the bride and flower girls and related items; (ii)
        bridal accessories and related items; (iii) evening wear and related items; and/or
        (iv) any other category of goods designed, manufactured, marketed, licensed or sold
        by the Company.

        Section 9(e). [Damage in case of Breach.] In the event that the Employee shall
        violate any provision of this Agreement (including but not limited to the provisions
        of this Paragraph 9), the Employee hereby consents to the granting of a temporary
        or permanent injunction against her by any court of competent jurisdiction
        prohibiting her from violating any provision of this Agreement. In any proceeding


2
       Plaintiff has registered the trademarks listed in Addendum 2 to this Memorandum
       Opinion and Order. (See Docket Entry No. 14, at ¶¶ 15, 32.)


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            4
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 5 of 57




      for an injunction, the Employee agrees that her ability to answer in damages shall
      not be a bar or interposed as a defense to the granting of such temporary or
      permanent injunction against the Employee. The Employee further agrees that the
      Company will not have an adequate remedy at law in the event of any breach by
      the Employee hereunder and that the Company will suffer irreparable damage and
      injury if the Employee breaches any of the provisions of this Agreement.

      Section 10(a). Exclusive Right to the Designer Name. The Employee hereby grants
      to the Company the exclusive world-wide right and license to use her name
      ‘Hayley’, ‘Paige’, ‘Hayley Paige Gutman’, ‘Hayley Gutman’, ‘Hayley Paige’ or
      any derivative thereof (collectively the ‘Designer's Name’) in connection with the
      design, manufacture, marketing and/or sale of bridal clothing, bridal accessories
      and related bridal and wedding items, including any and all good will associated
      therewith, throughout the Term (including any extension of the Term), plus a two
      (2) year period following the Term or any extension thereof, provided Employee
      has substantially participated in the design or creation of such clothing or related
      items during her employment by the Company.

      Section 10(b). [Trademark Rights.] The Employee hereby irrevocably sells,
      assigns, and transfers all right, title and interest to the Company that now exists or
      may exist during the Term (and any extensions thereof) and for a period of two
      years thereafter, to register the Designer's Name or any derivatives(s) thereof as
      trademarks or service marks (the ‘Trademark’ or ‘Trademarks’) . . . The
      Trademarks shall in perpetuity be the exclusive property of the Company, the
      Employee having consented to it being filed by the Company and the Employee
      thereof shall have no right to the use of the Trademarks, Designer's Name or any
      confusingly similar marks or names in trade or commerce during the Term or any
      time thereafter without the express written consent of the Company. The Company
      shall be solely permitted to license the Trademarks to a third party.

      Section 11. Designs and Intellectual Property. The parties expressly agree that all
      designs, drawings, notes, patterns, sketches, prototypes, samples, improvements to
      existing works, and any other works conceived of or developed by Employee in
      connection with her employment with the Company involving bridal clothing,
      bridal accessories and related bridal or wedding items, either alone or with others,
      from the commencement of her employment by the Company through the Term of
      the Employment Agreement and any extensions thereof (collectively, the
      ‘Designs’), are works for hire, and ownership of any intellectual property arising
      from or related to the Designs shall be the sole and exclusive property of the
      Company . . . If, for any reason, the Designs, or any portion thereof, are deemed
      not to be a work made for hire, then the Employee irrevocably, absolutely and
      unconditionally assigns to the Company (a) all of right, title and interest in and to
      the Designs and/or any portion thereof (whether arising under copyright law,
      trademark law, or otherwise), including to the extent applicable, but not limited to,
      the exclusive rights enumerated in l U.S.C. Section 106, and all extensions and
      renewals thereof, and (b) all moral rights with respect to the Designs, including but
      not limited to, any and all rights of identification of authorship and any and all rights


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                           5
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 6 of 57




       of approval, restriction or limitation on use or subsequent modifications relating to
       the Designs.

       Section 12. Use of Designs. Employee agrees and acknowledges that after such
       time as she is no longer employed by the Company, she shall have no right to use
       the Designs or any Trademarks owned by the Company, or any variations, versions,
       representations or confusingly similar facsimiles thereof, in trade or commerce for
       any purpose whatsoever.

       Section 15. No Waiver. The failure of any of the parties hereto to enforce any
       provision hereof on any occasion shall not be deemed to be a waiver of any
       preceding or succeeding breach of such provision or of any other provision.

               In 2004, prior to contracting with Plaintiff, Defendant opened a Facebook

account under the name Hayley Paige, using the URL www.facebook.com/misshayleypaige, as

well as Twitter and LinkedIn accounts using the same or similar terms. (Docket Entry No. 44,

at ¶¶ 8-9.) “Miss Hayley Paige” is a term of endearment for Defendant used by her mother.

(Id., at ¶ 8.) On April 6, 2012, while employed by Plaintiff, Defendant also opened an

Instagram account (the “Account”). (Id., at ¶ 11.) Defendant proffers that, when she created

the Account, her given name was already “taken by another person, so [she] went with MISS-

my name,” creating the Instagram handle @misshayleypaige. (Docket Entry No. 75, Exh. 45.)

Defendant also opened Pinterest and TikTok accounts under the name Miss Hayley Paige after

becoming Plaintiff’s employee. (Docket Entry No. 44, at ¶ 9.) 3

               Ms. Gutman used the Account to display aspects of her life and her personality,

posting images, text, and videos that focused on her parents, her travels, and her hobbies. (See,

e.g., Docket Entry No. 44, ¶¶ 12-21; id., Exh. 1.) She also regularly used the Account in

conjunction with Plaintiff’s advertising programs to display Plaintiff’s gowns and apparel.

(See, e.g., Docket Entry No. 14, Exh. 74; Docket Entry No. 60, Exh. 133.) For at least some



3
       The JLM HP Social Media Accounts at issue in this case are listed in Addendum 1 to
       this Memorandum Opinion and Order.


JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                              6
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 7 of 57




periods prior to late 2019, the Account’s biographical section identified Defendant as a public

figure 4 in addition to displaying links to Plaintiff’s PR department email address and the

website www.hayleypaige.com, which is owned by Plaintiff (Docket Entry No. 14, at ¶ 23).

(See Docket Entry No. 14, ¶ 62, Exhs. 19, 58, 59; Docket Entry No. 60, Exh. 117.) Plaintiff

funded giveaways of its goods to followers of the Account, including “wedding dresses,

athleisurewear, and accessories.” (Docket Entry No. 14, at ¶ 47.)

               Ms. Gutman discussed a marketing strategy for the Hayley Paige brand of

bridalwear with JLM’s President and CEO Joe Murphy (“Mr. Murphy”), whereby they would

“combine the personality with the brand.” (P.I. Tr. 41:10-11; see also Docket Entry No. 14,

Exhs. 45-51.) Mr. Murphy testified credibly that this was the Hayley Paige brand’s marketing

strategy “from day one.” (P.I. Tr. 41:4.) He explained further that “smart phones had just

started to become ubiquitous,” so the “personalized touch . . . [of] somebody who was close to

the same age as [the] brides in th[e] millennial demographic” was “blended with the rest of

[Plaintiff’s] advertising marketing program”. (Id., 41:13-25.) JLM also marketed Hayley

Paige-branded products using television and print media (Docket Entry No. 14, at ¶ 10), but the

Account’s unique blend of product and personality was “a big part of [Plaintiff’s] strategy

because then brides feel closer to the brand,” Svetlana Gryazeva, a social media coordinator for

Plaintiff, testified credibly. (P.I. Tr. 61:23-24; see also id., 41:4-5, 10-11, 64:22-65:2.) The

Account displayed pictures of “behind-the-scenes” activity at Plaintiff’s photo shoots and

events. (P.I. Tr. 17:10; id., 62:20-21; Docket Entry No. 15, at ¶ 9.) Defendant attended these



4
       A verified “public figure” designation requires an individual to affirm that they run the
       account and provide a government-issued ID. (Docket Entry No. 41, at ¶ 17.) Plaintiff’s
       expert opined that Instagram’s designation of “public figure” can be used by a “brand,
       entity, or individual,” and that verification affirms authenticity but not an individual’s
       ownership of the account. (Docket Entry No. 61, at ¶ 22; Exh. 1, at 13-14.)


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            7
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 8 of 57




photo shoots and events in her capacity as the lead designer for the Hayley Paige brand. (P.I.

Tr. 157:4-9.) The Account also displayed pictures of vendors selling or brides wearing

Plaintiff’s gowns. (Docket Entry No. 15, at ¶ 9.)


               Plaintiff provided Defendant with photos from its fashion shoots and shows and

draft captions for photographs related to the Hayley Paige-branded goods to be posted on the

Account. (See, e.g., Docket Entry No. 15, at ¶ 5.) Ms. Gutman composed all or substantially

all of the captions displayed with images on the Account, as well as other narrative content.

(Docket Entry No. 47, at ¶ 25.) Plaintiff believed that the success of its brand depended on its

ability to “immediately and seamlessly modify the content” of the Account. (Docket Entry No.

14, at ¶ 34.) Ms. Gutman, who was Plaintiff’s employee and was the lead designer of the

goods, had discretion to post to the Account to maintain engagement and respond to direct

messages from followers. (Docket Entry No. 14, at ¶¶ 37, 38; P.I. Tr. 153:3-5.) Defendant

responded to direct messages about her personal life and answered questions about Plaintiff’s

products. (Docket Entry No. 14, at ¶ 37; Docket Entry No. 44, at ¶ 20.) In 2019, Defendant

asked Plaintiff to hire a “Social Media Director/Strategist” to “manage the digital media

marketing efforts and day-to[-]day activities/posts on all platforms.” (Docket Entry No. 14,

Exh. 53.) Ms. Gutman specified in her email proposing the Social Media Director/Strategist

position that this proposed director would oversee the @misshayleypaige Instagram, and that

the director would help “maintain the balance specifically on the @misshayleypaige account . . .

[because] I think it’s important that we do not dilute this Instagram with too much

promotion/advertisement so that we can maintain the aesthetic and personality of the brand.”

(Id.; see P.I. Tr. 174:1-12.) Defendant noted in her email that Plaintiff’s employee Brittany Noe

helped to respond to comments and direct messages on the Account, but that Defendant’s



JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                             8
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 9 of 57




efforts were getting distracted. (Docket Entry No. 14, Exh. 53.) Ms. Noe’s declaration

confirms that she and Defendant shared the responsibility of managing the Account, and that

she responded to comments and direct messages sent to the Account and fixed errors in

Defendant’s posts. (Docket Entry No. 15, at ¶ 6.)

               Ms. Gutman also requested that Plaintiff’s employees write content for the

Account. For instance, in the aftermath of a terror attack in England, Mr. Murphy suggested

that Defendant “say something about the Manchester event,” to which Ms. Gutman responded,

“could someone write it for me or think of a proper caption?” (Docket Entry No. 98, Exh. P-

192.) Mr. Murphy provided a draft caption and told Defendant to “wait on IG to do anymore

posts till England wakes up.” (Id.) This was not the only explicit direction Mr. Murphy

provided Defendant as to the Account’s content and the timing of posts. In another exchange,

Defendant asked Mr. Murphy whether it was “Ok to post some blush images?” 5 (Docket Entry

No. 98, Exh. P-193.) In another, she asked him “Ok to post on Insta? Or wait?” (Docket Entry

No. 98, Exh. P-194.) In an email exchange, Defendant apologized for forgetting to tag a

boutique selling Plaintiff’s goods, stating that her failure to tag the boutique in the Account’s

photo was “a neglectful oversight on my part.” (Docket Entry No. 60, Exh. 93.) Defendant

corrected that oversight at Plaintiff’s request. (Id.)

               Plaintiff made social media, including the Account itself, a part of its efforts to

market the Hayley Paige brand. Plaintiff identified its goods with reference to the Account by

putting “@misshayleypaige” on hang tags of the physical garments and including the Account

handle and other social media reference information in print advertisements. (Docket Entry No.



5
       Blush by Hayley Paige is a fashion label within the grouping of labels based on
       Defendant’s name that Plaintiff refers to as “the HP brands.” (Docket Entry No. 14, at ¶
       13.)


JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                             9
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 10 of 57




14, Exhs. 20-32, 42; id. at ¶ 10.) Plaintiff’s Public Relations representative, Ms. Noe,

responded to email inquiries, which consisted mainly of industry-related appearance requests

for Defendant, sent to the PR department address listed in the Account’s biographical section.

(Docket Entry No. 15, at ¶ 7.) Brides who asked questions directly of the Account were mostly

asking, in Defendant’s own assessment, “about where to find the gowns.” (Docket Entry No.

60, Exh. 102.)

            In July of 2020, Ms. Gutman entered into an “influencer” deal with Chosen Foods, a

salad dressing company. (Docket Entry No. 14, Exh. 68; P.I. Tr. 192:9.) The evidence showed

that the term “influencer” refers to the holder of a social media account that is viewed by a large

enough number of other social media accounts that the account holder can feature the goods or

services of another person or entity in the account’s content in exchange for payment. 6 (See

Docket Entry No. 41, at ¶ 22 (describing influencer monitoring tools and metrics); Docket Entry

No. 61, at ¶ 18 (Mega Influencers “operate their account in a business manner”).) Under her

contract with Chosen Foods, Ms. Gutman received compensation in exchange for promoting

Chosen Foods’ products in posts to the Account. (P.I. Tr. 192:7-9; P-178.) Ms. Gutman did in

fact post photos promoting Chosen Foods to the Account. (Docket Entry No. 14, Exh. 68.)

She also provided Chosen Foods with analytics for the Account. (Id., 192:10-13.) Analytic

information, which displays information such as the number of other accounts reached in a

given time period and the level of engagement with those accounts, is a “backend” tool



6
       The parties dispute whether the Account warrants designation as a “Mega Influencer.”
       Defendant’s expert opines that an individual with an account that has over 1 million
       followers is a Mega Influencer. (Docket Entry No. 41, at ¶ 15.) Plaintiff’s expert opines
       that Mega Influencers are more often celebrities whose accounts are followed by tens of
       millions of accounts and whose posts are valued at over $1,000,000 each. (Docket Entry
       No. 61, at ¶ 18.) The Court need not resolve this semantic dispute, and simply notes that
       “influencer” status is related to the monetization of a social media account.


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                          10
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 11 of 57




available only to those with the Account’s access credentials. (Docket Entry No. 61, at ¶ 25:

Exh. M.)

               Ms. Gutman also used the Account to promote a nutritional supplement product

of another third party, Optimum Whey. (Docket Entry No. 14, at ¶ 65; id., Exh. 78.) Defendant

is also shown on the Optimum Whey website in an “influencer” capacity (P.I. Tr. 188:17-25),

identified by name as a member of “TEAM ON,” and described as a “wedding dress designer,

diamond ambassador . . . [who has had] her gowns worn by celebrities, influencers and TV

personalities.” (Docket Entry No. 58, Exh. 125.) The page on the Optimum Whey website also

describes her work in developing a wedding-focused emoji app for Plaintiff. (Docket Entry No.

58, Exh. 125; see also Docket Entry 14, Exhs. 36, 37, 42.) Defendant testified at the hearing

that she did not have a “formal or informal agreement with Optimum” (P.I. Tr. 188:4), and that

she did not give Optimum Whey permission to use her name on its website. (Id., 188:7.) Ms.

Gutman admitted, however, that she had entered into an “informal agreement” (id., 191:12-13)

with her fiancé, who had a contract with Optimum Whey, under which the fiancé gave

Optimum Whey permission to use Ms. Gutman’s name on her behalf. (Id., 189:14-17.)

Defendant wrote in an email to Optimum Whey that she was “happy to have all payments go

through [my fiancé’s] contract. I can easily share/post content to my stories at least one or two

times a month for now until the terms of my existing contract with my company are

negotiated.” (P.I. Tr. 189:24-190:3.) Ms. Gutman was referring to the Account and asking for

payment in exchange for her involvement with Optimum Whey. (Id., 190:8-18; P-182.) As a

part of Defendant’s “informal agreement” with her fiancé, he used the Hayley Paige name to

promote Optimum products. (Id., 191:20-24.) Defendant did not have JLM’s permission to use

the Designer’s Name or the Account to promote the products of Chosen Foods or Optimum




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                             11
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 12 of 57




Whey. (Docket Entry No. 14, at ¶ 65.) Followers of the Account responded to these

promotional posts by asking where they could buy the Chosen Foods and Optimum Whey

products. (See, e.g., Docket Entry No. 17, Exhs. 84-87.)

                In the summer of 2019, after JLM extended Defendant’s Contract, the parties

engaged in unsuccessful negotiations to amend the terms of the Contract. (Docket Entry No.

14, at ¶¶ 58, 68; Docket Entry No. 44, at ¶ 47.) JLM’s proposed terms specified that

Defendant’s duties included “social media monetized opportunities such as . . . Instagram.”

(Docket Entry No. 44, at ¶ 50.) Defendant did not accept Plaintiff’s proposed terms. (Id. at ¶¶

52, 53.) In November 2019, Defendant changed the access credentials for the Account and did

not share them with Plaintiff. (Docket Entry No. 14, at ¶¶ 42, 64.) Mr. Murphy believed

Defendant’s actions were a negotiating tactic and JLM took no action to regain access to the

Account. (Docket Entry No. 14, at ¶ 68.)

               As of November 17, 2020, the Account had over 1.1 million followers. (Docket

Entry No. 14, at ¶ 45.) On November 23, 2020, Defendant informed Plaintiff that she would

“not be posting any JLM related business” to the Account. (Docket Entry No. 14, Exh. 75.)

JLM commenced this lawsuit on December 15, 2020. (Docket Entry No. 1.)

               Subsequent to this Court’s issuance of a Temporary Restraining Order (the

”TRO,” Docket Entry No. 8) (directing Defendant to turn over control of the Account and

certain other social media accounts to Plaintiff and prohibiting Plaintiff from altering or posting

to the accounts without Plaintiff’s permission, breaching the Contract by using the Designer’s

Name or Trademarks to advertise products or services of herself or others), Defendant

disseminated a series of public video statements through a separate Instagram account. On

December 17, 2020, Defendant posted a video to that account, announcing that she had decided




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                          12
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 13 of 57




to resign from Plaintiff’s employ, accusing Plaintiff of deceiving the followers of the Account

by not revealing the resignation and the fact that Defendant was no longer authoring copy or

direct message (“DM”) responses for the Account, and relating her opinions of Plaintiff and its

conduct in connection with her Contract. (Docket Entry No. 58, Exh. 127.) Defendant also

published at least two additional videos discussing the merits of this litigation, Defendant’s

opinions about her experience working for Plaintiff, and Defendant’s account of the impact this

litigation has had on her life. (See Docket Entry No. 58, Exhs. 129, 130; Docket Entry No. 75,

Exh. 45.)

               Since the TRO was issued, Plaintiff has changed the biographical section of the

Account by replacing the “Public Figure” designation with “clothing brand,” (Docket Entry No.

75, Exh. 47), deleted Defendant’s self-description and reinstated Plaintiff’s website and PR

email address links (compare Docket Entry No. 74, Exh. 54 with Docket Entry No. 44, Exh. 5),

posted images of JLM HP-labeled products (Docket Entry No. 80, at ¶ 8), and assigned its

employees to respond to messages to the account.

               Citing the Contract, its registered trademarks, and Plaintiff’s conduct before and

after the issuance of the TRO, Plaintiff now seeks preliminary injunctive relief as follows:

       A.      During the pendency of this action, Defendant, along with her officers,

       agents, servants, employees, and attorneys and all other persons who are in active

       concert or participation with her and them, are enjoined from taking any of the

       following actions:

       (i)     making any changes to any of the social media accounts listed in

       [Addendum 1] (the ‘JLM HP Social Media Accounts’), including but not limited

       to changing the name of the handles on the accounts, posting any new content




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                           13
   Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 14 of 57




      thereto and/or deleting or altering any content located therein, from tagging any

      other posts, users or accounts, transferring any such accounts or the right to use any

      such account from Defendant to any other person except to JLM, or communicating

      with third parties through same for commercial purposes, without the express

      written permission of Plaintiff’s chief executive officer, Joseph L. Murphy;

      (ii)    utilizing, or taking any action to gain exclusive control over, any of the JLM

      HP Social Media Accounts, without the express written permission of Plaintiff’s

      chief executive officer, Joseph L. Murphy;

      (iii)   Breaching JLM’s Employment Agreement with Defendant, dated July 13,

      2011, together with the amendments and extensions thereto, by:

      (a)     using, or authorizing others to use, ‘Hayley’, ‘Paige’, ‘Hayley Paige

      Gutman’, ‘Hayley Gutman’, ‘Hayley Pa[i]ge’ or any derivative thereof, including

      misshayleypaige (collectively the ‘Designer’s Name’), trademarks in the

      Designer’s Name, including but not limited to the trademarks identified [at

      Addendum 2] (collectively, the ‘Trademarks’), or any confusingly similar marks

      or names in trade or commerce, without the express written permission of Plaintiff’s

      chief executive officer, Joseph L. Murphy;

      (b)     until August 1, 2022, directly or indirectly interfering with JLM’s

      advertising programs, including but not limited by (i) interfering with JLM’s use of

      the Designer’s Name, Trademarks, or JLM HP Social Media Accounts; (ii) publicly

      disparaging JLM; or (iii) continuing Defendant’s social media bullying campaign;

      (c)     until August 1, 2022, directly or indirectly, engaging in, or being associated

      with (whether as an officer, director, shareholder, partner, employee, independent




JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                         14
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 15 of 57




      contractor, agent or otherwise), any person, organization or enterprise which

      engages in the design, manufacture, marketing or sale of: (i) bridal apparel,

      including bridesmaids, mother of the bride and flower girls apparel and related

      items; (ii) bridal accessories and related items; (iii) evening wear and related items;

      and/or (iv) any other category of goods designed, manufactured, marketed, licensed

      or sold by JLM;

      (d)    until August 1, 2024, directly or indirectly inducing any person associated

      with or employed by JLM or any subsidiary of JLM, to leave the employ of or

      terminate their association with JLM, or any subsidiary of JLM, and soliciting the

      employment of any such person on Defendant’s own behalf or on behalf of any

      other business enterprise;

      (e)    using or authorizing others to use any Designs, 7 or any of the Trademarks

      or any variations, versions, representations or confusingly similar facsimiles

      thereof, in trade or commerce for any purpose whatsoever;

      (f)    directly or indirectly, disclosing to any person, not authorized by JLM to

      receive or use such information, any of JLM’s financial information, marketing

      plans, strategies, trade secrets, data, know-how, process, techniques, designs,

      styles, customer lists or other proprietary information of JLM or its affiliates (the

      ‘Confidential Information’), or give any Confidential Information to any person not

      authorized by JLM to receive it;


7
      “Designs,” as used in Plaintiff’s proposed order (Docket Entry No. 86), refers to “all
      designs, drawings, notes, patterns, sketches, prototypes, samples, improvements to existing
      works, and any other works conceived of or developed by Gutman in connection with her
      employment with JLM involving bridal clothing, bridal accessories and related bridal or
      wedding items, either alone or with others, created from the commencement of her employment
      by JLM through August 1, 2022.”


JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                          15
   Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 16 of 57




       (g)    until August 1, 2027, (i) being identified, or authorizing or allowing others

       to identify, her to the trade or consuming public as a designer; or (ii) using, or

       authorizing others to use, her role as designer, to promote the sale, of any goods in

       competition with goods manufactured and sold by JLM or its licensees;

       (iv)   using or authorizing others to use any of the Designer’s Names, Trademarks

       or any confusingly similar term, name, symbol or device, or any combination

       thereof, in commerce in connection with any goods or services, including to

       endorse, advertise or promote the products and/or services of herself or others

       directly or indirectly, including but not limited to on social media or in television

       or media appearances, without the express written permission of Plaintiff’s chief

       executive officer, Joseph L. Murphy; or

       (v)    from using, or authorizing others to use, the Designer’s Names, Trademarks

       or any confusingly similar term, without the express written permission of

       Plaintiff’s chief executive officer, Joseph L. Murphy; and

       . . . that during the pendency of this action, to the extent not previously delivered,

       within twenty four (24) hours of this Order Defendant shall deliver to JLM’s

       attorneys the current login credentials, including the current username and

       password for the Main IG Account, the Pinterest account and the TikTok account

       with the handle @misshayleypaige, and take any action necessary to enable JLM

       to regain access and control to any of the JLM HP Social Media Accounts including

       linking the accounts to one of JLM’s email addresses and/or phone numbers and/or

       other social media accounts as requested.

(Proposed Preliminary Injunction Order, Docket Entry No. 86.)




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                        16
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 17 of 57




                                       CONCLUSIONS OF LAW

               A party seeking a preliminary injunction must demonstrate: (1) “either (a) a

likelihood of success on the merits or (b) sufficiently serious questions going to the merits to

make them a fair ground for litigation”; (2) “that he is likely to suffer irreparable injury in the

absence of an injunction”; (3) “the balance of hardships tips in the plaintiff’s favor;” and that (4)

the “public interest would not be disserved” by the issuance of a preliminary injunction.

Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir. 2010). A different, more demanding standard

applies where a proposed preliminary injunction would impose affirmative obligations upon a

defendant. Such a mandatory injunction is warranted only upon a “clear showing that the

moving party is entitled to the relief requested, or where extreme or very serious damage will

result from a denial of preliminary relief.” Tom Doherty Assocs, Inc. v. Saban Entertainment,

Inc., 60 F.3d 27, 34 (2d Cir. 1995).



Likelihood of Success on the Merits of the Breach of Contract Claims

               The parties dispute the meaning of the provisions of the Contract describing

Defendant’s duties and the scope of its provisions transferring the right to use Ms. Gutman’s

name. “[W]hether the language of a contract is unambiguous, and, if so, what construction is

proper, are legal questions.” Seiden Associates, Inc. v. ANC Holdings, Inc., 959 F.2d 425, 429

(2d Cir. 1992); see also JA Apparel v. Abboud, 568 F.3d 390, 396-97 (2d Cir. 2009).

Ambiguity is determined by looking within the four corners of the Contract, not to outside

sources. Kass v. Kass, 91 N.Y.2d 554, 566 (1998). Only if a contract is ambiguous may a court

look to extrinsic evidence to determine the parties’ rights. Metropolitan Life Insurance Co. v.




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                              17
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 18 of 57




RJR Nabisco, Inc., 906 F.2d 884, 889 (2d Cir. 1990). Accordingly, the Court must first

examine the Contract to determine whether the provisions at issue are ambiguous.

               Contract language is not ambiguous if it has “a definite and precise meaning,

unattended by danger of misconception in the purport of the [contract] itself, and concerning

which there is no reasonable basis for a difference of opinion.” Hunt Ltd. v. Lifschultz Fast

Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989) (citation omitted). “Language whose meaning

is otherwise plain does not become ambiguous merely because the parties urge different

interpretations in the litigation.” Id. Instead, “[a]mbiguous language is language that is capable

of more than one meaning when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who is cognizant of the customs,

practices, usages and terminology as generally understood in the particular trade or

business.” Revson v. Cinque & Cinque, P.C., 221 F.3d 59, 66 (2d Cir. 2000) (internal quotation

marks omitted).

               As an initial matter, the parties dispute whether Ms. Gutman remains bound by

the provisions of the Contract that apply during its Term in light of Defendant’s December 17,

2020, publicly-announced resignation (Docket Entry No. 58, Exh. 127). (Compare Docket

Entry No. 59, at 9, with Docket Entry No. 39, at 8.) The Contract defines its “Term” as

commencing on the date of full execution and extending until August 1, 2016, and further

provides that the Term could be extended unilaterally by JLM for up to a total of six years.

Plaintiff has invoked the extension provisions; the Term currently runs through August 1,

2022. 8 (See Docket Entry No. 14, Exh. 66.) According to Section 13 of the Contract, the



8
       Defendant does not dispute that Plaintiff validly extended the Contract. (Docket Entry
       No. 39, at 7.)


JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                           18
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 19 of 57




authorized methods of terminating the Contract are termination by JLM for cause or termination

by JLM without cause. 9 The Contract is thus for a definite term and it includes no provision

empowering Ms. Gutman to terminate it unilaterally. See Rooney v. Tyson, 697 N.E.2d 571

(1998) (applying New York law, and holding the at-will doctrine inapplicable to employment

agreements for a definite duration). Because the Contract does not provide for unilateral

termination by Defendant, her announced resignation was ineffective to extinguish her duties as

an employee thereunder, see, e.g., Radiology Assocs. of Poughkeepsie, PLLC v. Drocea, 930

N.Y.S.2d 594 (N.Y. App. Div. 2011) (unilateral termination was not an authorized method and

resignation therefore was not effective until the term ended), and did not alter the Contract

Term. 10 While a preliminary injunction cannot enforce the Contract to the extent it requires

Defendant to perform personal services through the Term of the Contract, see In re CTLI, LLC,

528 B.R. 359, 367 (Bankr. S.D. Tex. 2015) (citing the Thirteenth Amendment), a preliminary

injunction can prohibit Ms. Gutman from engaging in conduct that would breach Contract

provisions that apply during her Term of employment. Here, the relief sought by Plaintiff


9
       Separate provisions govern termination in the event of Defendant’s death or disability.
       (Contract, §§ 7, 8.)
10
       Because the Court finds that the Contract Term extends to August 1, 2022, Plaintiff’s
       request for injunctive relief is not ripe to the extent it would specifically prohibit
       Defendant from identifying herself in commerce as the designer of goods in competition
       with JLM until Aug. 1, 2027. (Docket Entry No. 86, at ¶ A(iii)(g).) Plaintiff argues this
       request is supported by Defendant’s alleged breach of Section 10(e) of the Contract.
       However, that provision imposes restrictions “for a period of five years following
       termination of [Defendant’s] employment.” (Contract, § 10(e)) (emphasis added.)
       Similarly unripe is Plaintiff’s request, based on Section 9(b) of the Contract, for
       injunctive relief prohibiting Defendant from “directly or indirectly inducing any person
       associated with or employed by JLM . . . to leave the employ of or terminate their
       association with JLM,” because that provision of the contract only applies for the two
       years following the Term of the Contract. (Contract, § 9(b).) As discussed below,
       however, other Contract provisions restrict Defendant’s activities in commerce during
       the Term of the Contract.



JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                         19
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 20 of 57




includes prohibitions on actions involving the commercial use of Ms. Gutman’s name, which

has been trademarked pursuant to the Contract, and variations thereof.

               The Court’s analysis of the Contract in relation to the use of Defendant’s name

begins with Section 10(a), which grants Plaintiff

               the exclusive world-wide right and license to use her name
               “Hayley”, Paige”, “Hayley Paige Gutman”, “Hayley Gutman”,
               “Hayley Paige” or any derivative thereof (collectively the
               “Designer’s Name”) in connection with the design, manufacture,
               marketing and/or sale of bridal clothing, accessories and related
               bridal and wedding items, including any and all good will
               associated therewith, throughout the Term (including any
               extension of the Term), plus a two (2) year period following the
               Term or any extension thereof, provided Employee has
               substantially participated in the design or creation of such clothing
               or related items during her employment by the Company.

(Contract, §10(a)). This provision unambiguously transfers to Plaintiff the exclusive right to

use the name Hayley Paige and any derivatives in connection with bridal goods that Defendant

substantially participated in designing or creating during her employment until August 1, 2022,

and for two years thereafter. The term Designer’s Name also unambiguously encompasses

“misshayleypaige” and “@misshayleypaige,” which are derivatives of “Hayley Paige.”

Defendant’s conclusory argument to the contrary – that the Designer’s Name only includes the

versions of her name listed in Section 10(a) (see Docket Entry No. 39, at 17) – reads the term

“any derivative” out of the contract provision (Contract, § 10(a)), and thereby violates the well-

settled principle that courts must give every term of a contract independent meaning. See Kelly

v. Honeywell International, Inc., 933 F.3d 173, 183 (2d Cir. 2019) (courts “must avoid an

interpretation of an agreement that renders one of its provisions superfluous”) (citation omitted).




JLM - PI MEMOPORD.DOCX                              VERSION MARCH 4, 2021                        20
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 21 of 57




A “derivative” is “[s]omething that is based on another source.” 11 Though the scope of the

phrase “any derivative” is certainly broad, it is not indefinite or imprecise, particularly as

applied to uses that incorporate terms specifically listed in the Contract. That there is no

reasonable basis for a difference of opinion as to its meaning is, perhaps, evidenced best by

Defendant’s failure to offer any alternative definition of “any derivative.” Because the core of

the term “misshayleypaige” is the name Hayley Paige (Docket Entry No. 75, Exh. 2) (Ms.

Gutman explained in her post-TRO video that, when she established the Account during her

employment with Plaintiff, “my name was taken by another person, so I went with MISS-my

name”), the Account handle is a name to which Defendant has granted Plaintiff exclusive

commercial rights under Section 10(a) of the Contract for the purposes set forth in that

provision.

               Defendant’s contractual transfer to Plaintiff of the right to use and control the use

of the variation of the Designer’s Name that is embodied in the Account handle is made still

clearer by Section 10(b) of the Contract, which grants Plaintiff the exclusive right to register

and use trade and service marks in the Designer’s Name and derivatives thereof and

unambiguously provides that Plaintiff cannot make commercial use of marks that JLM has

registered, the Designer’s Name, or any confusingly similar marks or names, without JLM’s

express written consent. Section 10(b) provides in pertinent part that Defendant

               irrevocably sells, assigns, and transfers all right, title and interest
               to the Company that now exists or may exist during the Term (and
               any extensions thereof) and for a period of two years thereafter, to
               register the Designer’s Name or any derivatives(s) thereof as
               trademarks or service marks (the ‘Trademark’ or ‘Trademarks’)
               with the USPTO and/or other authorities in the United States or


11
       Derivative, oxforddictionaries.com.
       https://premium.oxforddictionaries.com/us/definition/american_english/derivative (last
       visited March 3, 2021.)


JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                           21
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 22 of 57




               abroad. Except as otherwise provided herein, the permission of
               the Employee to the Company to so register the Trademarks shall
               be exclusive and perpetual and is hereby granted in exchange for
               good and valid consideration . . . The Trademarks shall in
               perpetuity be the exclusive property of the Company, the
               Employee having consented to it being filed by the Company and
               the Employee thereof shall have no right to the use of the
               Trademarks, Designer’s Name or any confusingly similar marks
               or names in trade or commerce during the Term or any time
               thereafter without the express written consent of the Company.

(Contract, § 10(b).)

               Plaintiff argues that Ms. Gutman breached this provision by using the Account,

whose handle is itself a Designer’s Name, commercially to endorse third-party products for

compensation and without Plaintiff’s permission. (Docket Entry No. 59, at 10.) Ms. Gutman’s

argument that her use of “misshayleypaige” to promote third-party goods without JLM’s

permission does not violate the Contract because the definition of “Designer’s Name” extends

only to uses of those terms that are related to bridal goods designed or created by Defendant is

unavailing, for three reasons. (Docket Entry No. 39, at 17.) First, the term “Designer’s Name”

is defined before the references to bridal and related goods are introduced and thus,

grammatically, the limiting references are not part of the defined term. Nothing in the

configuration of Section 10(a)’s text suggests that the scope of the defined term is limited by

terms following the definition. Second, the presence of a temporal provision (referring to the

Term as extended, and the two years following the end of the Term) between two of the bridal

and design-related terms that Defendant seeks to use to limit the scope of the definition of

“Designer’s Name” further undermines any inference that the term “Designer’s Name”

encompasses uses for bridal goods only; Defendant’s reading conveniently (but illogically)

ignores the temporal provision. Finally, reading the definition of Designer’s Name to limit

JLM’s rights in it to uses within commerce related only to bridal goods designed or created by



JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                             22
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 23 of 57




Defendant is inconsistent with the plain language of Section 10(b), which grants JLM exclusive,

perpetual rights in the trademarks it registers in a timely fashion, and deprives Ms. Gutman of

any right to use those marks, the Designer’s Name, or “any confusingly similar marks or name

in trade or commerce during the Term, or any time thereafter,” without JLM’s express written

consent.

               Under the unambiguous terms of Section 10(b), Ms. Gutman has “no right to the

use of . . . [@misshayleypaige] in trade or commerce during the Term or any time thereafter”

without JLM’s consent. The credible evidence tendered at the Preliminary Injunction Hearing

established that Ms. Gutman used the Designer’s Name in the form of the Account handle and

otherwise in commerce for her own benefit during her employment, without the knowledge or

permission of the Plaintiff. She entered into a compensated arrangement with Chosen Foods

and promoted its products using the Account. (Docket Entry No. 14, Exh. 68; P.I. Tr. 192:7-9;

P-178.) She agreed to be an influencer promoting Chosen Foods. (P.I. Tr. 192:9.) She also

used the Account to promote the goods of Optimum Whey. (Docket Entry No. 14, Exh. 78.)

Defendant also authorized Optimum Whey to use her name on its own website as an endorsing

influencer and agreed to promote Optimum products on the Account. (P.I. Tr. 189:17; 191:24.)

Ms. Gutman did not have JLM’s express written permission to promote those third-party

products using the Designer’s Name. (P.I. Tr. 169:13; Docket Entry No. 14, at ¶ 65.) 12




12
       Ms. Gutman’s argument that Plaintiff acquiesced in her use of the Designer’s Name by
       not objecting until the instant lawsuit and thereby waived any ability to enforce its rights
       in the Designer’s Name for commercial use of the Account (Docket Entry No. 39, at 17)
       is unavailing in light of the Contract’s condition that she receive written permission to use
       the Designer’s Name in commerce (Contract, § 10(b)), and the Contract’s provision
       stating that any failure to enforce a provision shall not be deemed a waiver. (Contract, §
       15.)



JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                           23
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 24 of 57




Accordingly, Plaintiff has demonstrated a likelihood of success on its claim that Defendant

breached Section 10(b) of the Contract by using the Account handle and the Designer’s Name to

promote third-party goods in commerce for her own benefit during the Term of the Contract

without Plaintiff’s permission. The restrictions on Ms. Gutman’s ability to use the Designer’s

Name, including derivatives, continue to apply notwithstanding her resignation, and Plaintiff

has thus demonstrated a strong likelihood of success on its claim that any unauthorized use or

control of the Account or similarly-named social media accounts going forward to promote

Defendant as a celebrity influencer and/or endorse third-party products and services for

commercial purposes would constitute a breach of the Contract, as Ms. Gutman has contracted

away any right to monetize the trademarks and Designer’s Name without JLM’s permission.

               Plaintiff further claims that Ms. Gutman has breached her duties under the

Contract to assist with advertising, by refusing to post Plaintiff’s marketing content on the

Account and instead using the Account to promote goods that are unrelated to Plaintiff’s

business. (Docket Entry No. 13, at 20.) Ms. Gutman asserts that the establishment,

maintenance and content of the Account were always unconnected with any duties she had

undertaken under the Contract, such that refusal to post Plaintiff’s content does not constitute a

breach of the Contract. The express provisions of the Contract render Ms. Gutman’s position

untenable. Section 2 of the Contract sets forth Defendant’s duties thereunder, which include

performing “such other duties and services commensurate with her position as a designer for the

Company, as may be assigned to her by an officer of the Company, including, but not limited to

. . . assisting with advertising programs . . . .” (Contract, at § 2.) The “advertising” reference in

the Contract is not specific to any particular type of advertising platform, and the evidence

shows clearly that JLM’s advertising programs include social media. JLM used social media to




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                           24
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 25 of 57




exhibit and promote its products (Docket Entry No 14, at ¶¶ 10, 22, 24), and bridal store owners

that carried JLM goods testified credibly that the Account motivated brides to buy JLM’s

gowns. (P.I. Tr. 130:4-6; Docket Entry No. 78, at ¶¶ 7, 8; Docket Entry No. 79, at ¶ 5; Docket

Entry No. 80, at ¶ 6.) Social media advertising and communications are ubiquitous in modern

American society. Indeed, as the Court found in connection with its issuance of the TRO, social

media existed as an advertising medium when the parties entered into the Contract in 2011.

(Docket Entry No. 26, at 92:21-24.) 13 No reasonable, objective reading of the provision could

logically exclude social media from the scope of Defendant’s advertising assistance duties,

particularly where JLM specifically asked Ms. Gutman to make social media posts of content on

an account whose handle is the exclusive property of the company. Cf. Revson, 221 F.3d at 66

(contract language is unambiguous if it is susceptible of only one objective reading by a

reasonably intelligent person familiar with the entire contract and the practices of the industry).

               Plaintiff produced credible testimony and evidence that social media was one of

many advertising platforms it used to market the HP brands. (P.I. Tr. 41:19-25; Docket Entry

No. 14, at ¶ 10.) Plaintiff also presented credible evidence that Defendant was not only

expected to assist with social media promotional efforts as a lead designer, but that the display

of her personality in such promotions was “a big part of [Plaintiff’s] strategy because then

brides feel closer to the brand.” (P.I. Tr. 61:23-24.) Defendant posted pictures from “behind



13
       Defendant proffers communications related to contract amendment negotiations between
       the parties from 2019, after the Contract had been extended – in which the parties
       discussed, and Defendant rejected, duties specific to social media – as evidence of the
       parties’ intent vis à vis Section 2. (Docket Entry No. 39, at 7-8.) Because the Court
       finds that the existing Contract provision is not ambiguous, resort to later negotiations as
       an interpretive device is unnecessary and inappropriate. See Metropolitan Life
       Insurance Co., 906 F.2d at 889 (the court cannot consider extrinsic evidence of the
       parties' intentions).


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                             25
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 26 of 57




the scenes” at Plaintiff’s photoshoots, which she attended in her capacity as lead designer.

(Docket Entry No. 15, at ¶ 9; P.I. Tr. 17:10-12, 157:4-9.) Defendant and Mr. Murphy discussed

personalizing the HP brand by showcasing Defendant’s personality alongside the products. (P.I.

Tr. 41:4-25, 61:23-24, 64:22-65:1.) Ms. Gutman received draft captions and other content for

the Account from Plaintiff’s employees (see, e.g., Docket Entry No. 15, ¶ 5; Docket Entry No.

98, Exh. P-192), and occasionally received specific directions from Mr. Murphy about whether

and when to post to the Account. (Docket Entry No. 60, Exh. 93; Docket Entry No. 98, Exhs.

P-193, P-194). Plaintiff also produced credible evidence that Defendant, in her capacity as

JLM’s employee and a lead designer, was given discretion to post to the Account and respond to

direct messages in real time to maintain customer engagement. (Docket Entry No. 14, at ¶¶ 37,

38; P.I. Tr. 153:3-5.) When Defendant did not exercise that discretion to Plaintiff’s satisfaction,

for instance when she failed to tag a boutique affiliated with Plaintiff in one of her posts to the

Account, Defendant changed the content at Plaintiff’s direction. (Docket Entry No. 60, Exh.

93.) Plaintiff also produced evidence that Defendant asked for help in performing social media-

related aspects of her work by requesting that Plaintiff hire a social media manager to help with

the Account. (P.I. Tr. 174:1-12; Docket Entry No. 14, Exh. 53.)

                Accordingly, there is substantial credible evidence, and the Court finds for

purposes of this preliminary injunction motion practice, that promoting the HP brands on the

Account was commensurate with Ms. Gutman’s position as lead designer and was a duty

assigned to her by Plaintiff’s authorized personnel. Plaintiff has demonstrated a clear and

substantial likelihood of success in establishing that Defendant breached her duty to assist with

advertising programs by repudiating her obligation to post Plaintiff’s content on the Account




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                              26
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 27 of 57




(see, e.g., Docket Entry No. 14, Exh. 75), and by using the Account to promote third party

goods and build a commercial platform that she intended to use for herself as an influencer. 14

                Plaintiff has also carried its burden of proving its clear likelihood of success in

establishing that, under Section 11 of the Contract, Defendant conveyed to Plaintiff any rights

that she had in the bridal business-related material she created for the Account. Section 11

provides that

                all designs, drawings, notes, patterns, sketches, prototypes, samples,
                improvements to existing works, and any other works conceived of
                or developed by Employee in connection with her employment with
                the Company involving bridal clothing, bridal accessories and
                related bridal or wedding items, either alone or with others, from the
                commencement of her employment by the Company through the
                Term of the Employment Agreement and any extensions thereof
                (collectively, the ’Designs’), are works for hire, and ownership of
                any intellectual property arising from or related to the Designs shall
                be the sole and exclusive property of the Company.

(Contract, § 11.) Section 11 further provides that
                [i]f, for any reason the Designs, or any portion thereof, are deemed
                not to be a work made for hire, then the Employee irrevocably,
                absolutely and unconditionally assigns to the Company (a) all of
                right, title and interest in and to the Designs and/or any portion
                thereof (whether arising under copyright law, trademark law, or
                otherwise), including to the extent applicable, but not limited to, the
                exclusive rights enumerated in l U.S.C. Section 106, and all
                extensions and renewals thereof, and (b) all moral rights with respect
                to the Designs, including but not limited to, any and all rights of
                identification of authorship and any and all rights of approval,


14
       Plaintiff also alleges that Defendant has breached her duty to assist with advertising by
       implementing an “online bullying campaign . . . [that is] interfering with JLM’s
       advertising programs” (Docket Entry No. 59, at 1) by posting videos on social media
       expressing her views of her employment and this litigation. (Id. at 10.) Plaintiff further
       argues that the “bullying campaign” breaches Defendant’s duty to devote her full time
       an attention to Plaintiff’s business, as set forth in Section 3 of the Contract. (P.I. Tr.
       270:23, 271:22-24.) Even if Plaintiff might succeed on the merits of these breach of
       contract claims, injunctive relief restraining her in advance from speaking would violate
       the free speech guarantees of the First Amendment. See discussion infra.



JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                              27
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 28 of 57




               restriction or limitation on use or subsequent modifications relating
               to the Designs.
(Id.) Ms. Gutman argues that Section 11 cannot be read to cover the Account because it is not a

dress design and social media accounts are not listed in the definition of “Design.” (Docket Entry

No. 39, at 16.) However, Section 11 provides a non-exhaustive list of types of works, and an

exclusionary inference as to social media accounts is not warranted on the basis of that list alone.

Hunt Ltd., 889 F.2d at 1277 (“Language whose meaning is otherwise plain does not become

ambiguous merely because the parties urge different interpretations in the litigation.”) The

credible evidence of record, including Ms. Gutman’s participation in creating and posting bridal-

related content and her own testimony that she posted “personal” material to provide actual and

potential bridalwear customers with a feeling of a personal connection to the bridalwear designer,

clearly places at least a very high proportion of the Account content in the realm of “works

conceived of or developed by [Defendant] in connection with her employment with the Company

involving bridal clothing, bridal accessories and related bridal or wedding items.” (Contract,

§ 11.)

               The Account was developed by Ms. Gutman in connection with her employment

involving bridal goods. Although Ms. Gutman used the Account to introduce herself to the

public, it is undisputed that she also used it to attract the public to the gowns and apparel she

created under her Contract with Plaintiff. (See, e.g., Docket Entry No. 14, Exh. 74.) Indeed,

Plaintiff presented credible testimony that its marketing strategy relied on this combination of

Ms. Gutman’s personality and Plaintiff’s bridal goods. (See, e.g., P.I. Tr. 41:4-5, 10-11, 61:23-

24, 64:22-65:1.) The Account regularly featured bridal clothing designed by Defendant. (See,

e.g., Docket Entry No. 60, Exhs. 117, 133.) The target audience of the Account was Plaintiff’s

customer base – brides – and the parties regularly discussed using the Account to market



JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                            28
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 29 of 57




Plaintiff’s goods to brides. (See, e.g., Docket Entry No. 14, Exhs. 45-51.) Plaintiff

incorporated the Account into its marketing campaigns and marked the hangtags of its goods

with the Account handle and other social media account references. (Docket Entry No. 14, at ¶

10, Exhs 20-32.) The Account was linked to Plaintiff’s website www.hayleypaige.com as early

as 2015. (Docket Entry No. 14, at ¶ 23, Exh. 19.) The Account also featured contact

information for Plaintiff’s Public Relations department (Docket Entry No. 60, Exh. 117), and

was managed in part by Plaintiff’s employees (see, e.g., Docket Entry No. 14, Exh. 45), further

demonstrating that the narrative and visual work displayed on the Account was a part of and

promoted Plaintiff’s bridal and related product business. Also relevant to the Court’s

conclusion that the Account content is a work for hire is the fact that Ms. Gutman developed the

Account under a handle that incorporated the name to which she had already granted Plaintiff

the exclusive right and license to use in commerce related to its bridal goods that she designed

under her Contract. See discussion supra. Accordingly, Plaintiff has made a clear showing that

it is likely to succeed in establishing that the Account content created by Ms. Gutman

constitutes a work for hire or similar work of intellectual property as to which her rights have

been transferred to JLM pursuant to Section 11 of the Contract, and that Ms. Gutman’s denial to

JLM of access to the content and her effort to exploit it unilaterally for her own benefit violate

JLM’s rights under the Contract.

               In addition to demonstrating a clear and substantial likelihood that the Account

content is a work for hire pursuant to Section 11 of the Contract, Plaintiff has also shown a clear

and substantial likelihood that it owns copyrights in key components of the Account.

“Copyright protection subsists . . . in original works of authorship fixed in any tangible medium

of expression from which they can be perceived, reproduced, or otherwise communicated, either




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                              29
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 30 of 57




directly or with the aid of a machine or device.” 17 U.S.C.A. § 102(a) (Westlaw Pub. L. 116-

259). Copyright ownership ordinarily vests in the author of the work and gives the owner “the

right to exclude others from using his property.” eBay Inc. v. Merc Exchange, LLC, 547 U.S.

388, 293 (2006) (citation omitted). The author is “the person who translates an idea into a

fixed, tangible expression entitled to copyright protection.” Community for Creative Non-

violence v. Reid, 490 U.S. 730, 737 (1989). However, under the “work made for hire”

exception an employer is considered the author if the work was “prepared by the employee

within the scope of his or her employment” and there is no express agreement otherwise as to

ownership. 17 U.S.C.A. §§ 101, 201(b) (Westlaw Pub. L. 116-259). Courts determine whether

a work is prepared within the scope of employment by reference to the common law of agency.

Reid, 490 U.S. at 751. Accordingly, a work is prepared within the scope of employment where

(1) it is the kind of work the author is employed to perform, (2) done substantially within

authorized work hours, and (3) actuated at least in part by purpose to benefit the employer. See

Shaul v. Cherry Valley-Springfield Cent. School Dist., 363 F.3d 177, 186 (2d Cir. 2004) (citing

the Restatement (Second) of Agency § 228 (1958)) (holding that lesson plans created by a

teacher were owned by his employer under the work for hire exception).

               As discussed above, Ms. Gutman developed the Account within the scope of her

employment with Plaintiff. Using the Account to promote JLM’s goods was the kind of work

she was employed to perform, as it was commensurate with her position as a lead designer. She

was given wide discretion to post and respond to messages as necessary to engage the

Account’s followers. And Plaintiff presented evidence that Defendant’s use of Account was

actuated by a desire to market a combination of Plaintiff’s products and Defendant’s

personality. Accordingly, the contents of the Account are a work for hire, and Plaintiff has




JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                         30
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 31 of 57




made a clear showing that it owns the Account’s contents as work for hire or pursuant to the

assignment provision of Section 11 of the Contract. Based on the nature of the Account content

and Plaintiff’s ownership of trademark rights to the handle and its exclusive right to use and

prohibit Defendant from using that trademark in commerce without its written consent, see also

trademark law discussion infra, Plaintiff has made a clear showing of likely success on its claim

that Ms. Gutman’s commercial and confusing use of the Account breached the Contract and that

ongoing unauthorized ”influencer” use of the Account would also breach the Contract.

               Plaintiff also seeks injunctive relief prohibiting Ms. Gutman from using or

authorizing others to use the Designer’s Name, derivatives or confusingly similar names in

commerce in connection with goods or services, including endorsements, to promote products

and or services of herself or others, including on social media or appearances on television or

other media. Plaintiff cites Ms. Gutman’s announced February 2021 appearance, in her

capacity as a wedding gown designer, at a virtual bridal expo. 15 (See Docket Entry No. 59, at

10; Docket Entry No. 58, Exh. 126.) Section 9 of the Contract provides that Defendant shall not

compete with the company directly or indirectly during the Term of the Contract, and that

Defendant is deemed to “compete” if she

               engages in, or is associated with (whether as an officer, director,
               shareholder, partner, employee, independent contractor, agent or
               otherwise), any person, organization or enterprise which engages
               in the design, manufacture, marketing or sale of: (i) bridal apparel,
               including bridesmaids, mother of the bride and flower girls and
               related items; (ii) bridal accessories and related items; (iii)
               evening wear and related items; and/or (iv) any other category of
               goods designed, manufactured, marketed, licensed or sold by the
               Company.


15
       The expo was scheduled to occur February 28, 2021. (Docket Entry No. 58, Exh. 126.)
       Accordingly, Plaintiff’s request for a preliminary injunction to prevent Ms. Gutman
       from breaching the non-competition provision of the Contract is moot to the extent it is
       based on the need to prevent her participation in the February 28, 2021, expo.


JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                            31
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 32 of 57




(Contract, § 9(a).) Plaintiff proffered evidence that Defendant advertised that she would appear,

identified as a wedding gown designer, at a multi-vendor bridal expo. (Docket Entry No. 56, at ¶ 4;

Docket Entry No. 58, Exh. 126.) Plaintiff is likely to succeed on its claim that such commercial

activity would breach this non-competition provision of the Contract.

               Plaintiff has demonstrated a clear likelihood of success on the merits of its

breach of contract claims relating to Plaintiff’s use and intended use of the Account. Plaintiff

has established that, during the Term of her employment, Ms. Gutman promoted third-party

goods using the Account, refused to utilize the Account to assist with Plaintiff’s marketing

campaigns, used and plans to use the Designer’s Name in commerce without Plaintiff’s

permission. These acts are prohibited by the unambiguous provisions of the Contract. (See

Contract §§ 2, 9(a), 10(a), 10(b), and 11.) Ms. Gutman’s conduct in connection with the

Account and her influencer ambitions also provide sufficient evidence to support the Court’s

conclusion that breaches of the provisions of the Contract relating to use of the Designer’s

Name and derivatives, assistance in advertising, and the use of trademarks and Designs, will

likely arise if she is given unfettered access to the JLM HP Social Media Accounts, whose

handles are Trademarks, derivatives thereof, or source designations closely identified with

Trademarks and JLM’s goods. The Court further concludes that Plaintiff has demonstrated that

it is likely to succeed on its claims that social and other media appearances by Ms. Gutman in

connection with commercial ventures marketing competing bridal-related goods breach the

Contract.



Likelihood of Success on the Merits of the Trademark and Unfair Competition Claims

               Plaintiff claims that Ms. Gutman’s use of the Account as her personal influencer

platform to the exclusion of JLM’s advertising and control constitutes trademark infringement,


JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                            32
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 33 of 57




false designation of origin, trademark dilution under federal and New York law, and unfair

competition under New York law. To succeed on claims of trademark infringement and false

designation of origin under 15 U.S.C. §§ 1114(1) and 1125(a), Plaintiff must show that it has a

valid mark that is entitled to protection under the Lanham Act and that Defendant’s use of a

similar mark is likely to cause consumer confusion as to “source, sponsorship, affiliation,

connection, or identification” of the goods at issue. Star Industries, Inc. v. Bacardi & Co., Ltd,

412 F.3d 373, 383 (2d Cir. 2005) (citation omitted); Starbucks Corp. v. Wolfe's Borough

Coffee, Inc., 588 F.3d 97, 114 (2d Cir. 2009); Genesee Brewing Company, Inc. v. Stroh

Brewing Company, Inc., 124 F.3d 137, 142 (2d Cir. 1997). Section 1114(1) only protects

registered trademarks, see Berni v. International Gourmet Restaurants of American, Inc., 838

F.2d 642, 645-46 (2d Cir. 1988) (section 1114(1) “grants standing . . . solely to the registrant”)

(internal quotations omitted), while section 1125(a) “may protect unregistered trademarks.”

Genesee Brewing Company, Inc., 124 F.3d at 142.

               “To be valid and protectible, a mark must be capable of distinguishing the

products it marks from those of others.” Lane Capital Mgmt., Inc. v. Lane Capital Mgmt, Inc.,

192 F.3d 337, 344 (2d Cir. 1999). There are five categories of terms used to classify a mark’s

ability to distinguish products: generic, descriptive, suggestive, arbitrary, and fanciful. Id. A

mark is “entitled to protection when it is inherently distinctive,” Time, Inc. v. Petersen Pub. Co.

L.L.C., 173 F.3d 113, 117 (2d Cir. 1999), and marks that are “suggestive, arbitrary, [or]

fanciful” are inherently distinctive. Lane Capital Mgmt., Inc. v. Lane Capital Mgmt, Inc., 192

F.3d 337, 344 (2d Cir. 1999); Arrow Fastener Co., Inc. v. Stanley Works, 59 F.3d 384, 391 (2d

Cir. 1995) (holding that such marks can be protected without the need to demonstrate that “the

name and the business have become synonymous in the mind of the public”) (citation omitted).



JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                             33
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 34 of 57




Registration is prima facie evidence of the registrant’s exclusive right to use that mark, see

Gucci America, Inc. v. Tyrrell-Miller, 678 F. Supp. 2d 117, 119 (S.D.N.Y. 2008), and “creates

the presumption that the mark . . . is inherently distinctive.” Lane Capital Mgmt., Inc., 192 F.3d

at 345. Here, Plaintiff has a registered trademark in the name “Hayley Paige” (Docket Entry

No. 14, Exh. 4) and has established its likelihood of success in proving that Ms. Gutman granted

Plaintiff, in Section 10(b) of the Contract, the right to register that mark and use it exclusively in

commerce, notwithstanding that it is her birth name. See discussion supra. Plaintiff’s registered

mark in the name Hayley Paige is uncontested, and therefore “satisfies the first prong of the

test” for a claim under section 1114(1). Gucci America, Inc., 678 F. Supp. 2d at 119; see Lane

Capital Mgmt., Inc., 192 F.3d at 345 (holding that a defendant bears the burden of rebutting the

presumption of protectability by a preponderance of the evidence.) 16

               Both trademark infringement and unfair competition claims under the Lanham

Act require a showing that Defendant’s use of a similar mark is likely to cause consumer

confusion as to “source, sponsorship, affiliation, connection, or identification.” Star Indus. Inc.,

412 F.3d at 383; see also Genesee Brewing Company, Inc., 124 F.3d at 149 (recognizing that

unfair competition under New York common law closely resembles a Lanham Act claim, with


16
       Defendant argues that she held a trademark right to the term “misshayleypaige” at the
       time the Contract was formed because she had used the term on her social media
       accounts since 2004. (Docket Entry No. 39, at 18.) However, because common law
       trademark rights cannot accrue without continuous commercial use such that the mark is
       affixed to the product whose origin it identifies, see Cullman Ventures, 717 F. Supp. at
       113, and Defendant has not proffered that she affixed the term “misshayleypaige” to
       goods that were distinct from Plaintiff’s, or that she used the term commercially, she has
       not proffered a viable basis for a prior use defense under the Lanham Act. Furthermore,
       Defendant transferred any prior right she may have had to the use of “misshayleypaige”
       in commerce through Section 10(b) of the Contract, which prohibits Defendant from
       using the Designer’s Name in commerce without Plaintiff’s permission, and Section
       10(a), which transferred to Plaintiff all right to use the term in connection with the sale
       of bridal goods substantially designed or created by Defendant.


JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                           34
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 35 of 57




the additional element of bad faith). “The public’s belief that the mark’s owner sponsored or

otherwise approved the use of the trademark satisfies the confusion requirement.” Star Indus.

Inc., 412 F.3d at 384 (quotation omitted). Plaintiff must demonstrate "a probability of

confusion, not a mere possibility, affecting numerous ordinary prudent purchasers” to establish

a likelihood of confusion. Starbucks Corp., 588 F.3d at 115 (citation omitted).

               To determine whether there is a likelihood of confusion, Courts apply the eight-

factor balancing test introduced in Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492 (2d Cir.

1961). "The eight factors are: (1) strength of the trademark; (2) similarity of the marks; (3)

proximity of the products and their competitiveness with one another; (4) evidence that the

senior user may “bridge the gap” by developing a product for sale in the market of the alleged

infringer's product; (5) evidence of actual consumer confusion; (6) evidence that the imitative

mark was adopted in bad faith; (7) respective quality of the products; and (8) sophistication of

consumers in the relevant market." Starbucks Corp., 588 F.3d at 115. As explained below, the

Polaroid factors here weigh in favor of a finding that Ms. Gutman’s use of the Hayley Paige and

misshayleypaige marks, and other Trademarks and terms associated with JLM’s product lines,

as an endorser of third-party products is likely to cause consumer confusion as to a relationship

between JLM, which owns the marks, and Ms. Gutman’s unauthorized activities.

               First, the strength of a trademark is “determined by its tendency to uniquely

identify the source of the product,” measured by whether the mark is distinctive “either

inherently or by virtue of having acquired secondary meaning.” Star Indus., Inc., 412 F.3d at

384. As stated above, registration “creates the presumption that the mark . . . is inherently

distinctive.” Lane Capital Mgmt., Inc., 192 F.3d at 345. Here, Defendant does not dispute the

distinctive character of the marks.




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            35
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 36 of 57




               Second, similarity is assessed with regard to the “overall impression created by

the logos and the context in which they are found.” Star Indus., Inc., 412 F.3d at 386. The term

“misshayleypaige”, for example, incorporates Plaintiff’s trademark “Hayley Paige” in its

entirety, and Ms. Gutman seeks to use it in the context of information about her own personal

and professional activities and endorsements of goods and services from third-party providers.

Despite the inclusion of the honorific, which may marginally lessen similarity, see Starbucks

Corp., 588 F.3d at 107 (holding no clear error in district court’s finding that the addition of

“mister” to “Charbucks” lessened similarity of that satirical alteration to “Starbucks”),

Plaintiff’s trademark is the dominant, distinctive aspect of the Account handle. The addition of

“miss” does not suggest to consumers that the handle refers to any name other than Plaintiff’s

trademarked name, particularly since Plaintiff’s trademark appears whole and unaltered in the

Account handle. Cf. Starbucks Corp., 588 F.3d at 106-107 (holding that the obvious similarity

between “Charbucks” and “Starbucks” was not substantial because of the overall impression

created by the context in which consumers encountered the allegedly infringing mark). Indeed,

JLM used the @misshayleypaige handle on garment hangtags and in other printed advertising.

Accordingly, the similarity of the marks weighs in favor of a likelihood of confusion as to

whether JLM has approved or is otherwise connected to the content of the social media

postings.

               The third Polaroid factor – proximity of the products and their competitiveness

with one another – looks to the nature of the products themselves and the structure of the

relevant market. Cadbury Beverages, Inc. v. Cott Corp., 73 F.3d 474, 480 (2d Cir. 1996).

Plaintiff concedes that Plaintiff’s bridalwear and the third-party products Defendant endorsed on

the Account are dissimilar. (Docket Entry No. 13, at 18-19.) Thus, the degree of proximity




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                           36
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 37 of 57




relevant here is the likelihood that consumers may be confused as to Plaintiff’s affiliation with

the products. See McGregor-Doniger Inc. v. Drizzle Inc., 599 F.2d 1126, 1134 (2d Cir. 1979).

The structure of the relevant consumer market informs whether the two products have an

“overlapping client base that creates a potential for confusion” by considering both the

geographic proximity and the market proximity of the two products. Brennan’s Inc. v.

Brennan’s Restaurant, LLC, 360 F.3d 125, 134 (2d Cir. 2004). The market proximity takes into

account “the class of customers to whom the goods are sold, the manner in which the products

are advertised, and the channels through which the goods are sold.” Cadbury Beverages, Inc.,

73 F.3d at 480. The parties have not produced evidence addressed to these factors, but the

Court notes that Ms. Gutman used, and proposes to continue to use, the same Instagram

Account and handle used to promote Plaintiff’s goods. For this reason, there is necessary

overlap of the class of consumers to whom the goods are sold and an identity of advertising

method. Plaintiff has demonstrated that the marketing proximity creates an overlap in

consumers that weighs in favor of a likelihood of confusion as to whether Plaintiff is affiliated

with the third-party products.

               The fourth Polaroid factor – whether the senior user may “bridge the gap” by

developing a product for sale in the market of the alleged infringer's product or consumers

perceive Plaintiff as likely to do so – weighs against confusion. See The Sports Authority, Inc.

v. Prime Hospitality Corp, 89 F.3d 955, 963 (2d Cir. 1996). As Plaintiff concedes, (Docket

Entry No. 13, at 18-19), it does not intend to offer products to compete with the third-party food

and nutrient products promoted by Ms. Gutman on the Account. Neither has Plaintiff advanced

argument that consumers are likely to think it will do so.




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                             37
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 38 of 57




               With respect to the fifth Polaroid factor, actual consumer confusion, Plaintiff

proffered evidence that consumers believe the Account is associated with its bridal goods.

Plaintiff submitted the declaration of a bridal store owner who would “quite often use [the

Account] as a reference tool to see and show gowns.” (Docket Entry No. 56, at ¶ 10.)

Defendant herself, in describing the duties of JLM’s social media representative, noted that any

representative would need to “[r]un through tagged photos and designer posts to answer

questions from brides (most ask about where to find the gowns . . . ).” (Docket Entry No. 60,

Exh. 102.) Plaintiff also proffered screen captures of Account followers commenting on

Defendant’s third-party food product posts, asking where they could buy the food product.

(Docket Entry No. 17, Exhs. 84, 85, 87.) This constitutes evidence that consumers believe that

the Account and the “misshayleypaige” mark the Account operates under are affiliated with

both sets of products. Plaintiff does not need to demonstrate that consumers believe JLM to be

the producer of the third-party goods, merely that it is affiliated with or endorses those goods.

Star Indus., Inc., 412 F.3d at 383-84 (“a consumer need not believe that the owner of the mark

actually produced the item and placed it on the market”) (citation omitted). Here, Plaintiff has

demonstrated that consumers view the Account as affiliated with both its goods and the third-

party goods, which establishes actual confusion.

               Polaroid factor six, Defendant’s bad faith in adopting the mark, is established

where Defendant adopted the mark “with the intention of capitalizing on plaintiff’s reputation

and goodwill and any confusion between” the two parties’ products. See Arrow Fastener, 59

F.3d at 397 (citation omitted). Defendant testified that she had used the term “misshayleypaige”

before working for Plaintiff, and that she selected it for sentimental reasons. (Docket Entry No.

44, at ¶ 8; Docket Entry No. 75, Exh. 45.) However, the Contract unambiguously transferred




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                            38
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 39 of 57




Ms. Gutman’s right to use that term in connection with bridal goods that she substantially

designed and for the purpose of the registration of trademarks in which Plaintiff would have

rights in perpetuity. (Contract, §§ 10(a), 10(b).) Ms. Gutman was aware that JLM was

exercising those rights. Ms. Gutman further agreed in the Contract, which has been in effect

since 2011, not to use derivatives of the Designer’s Name, which logically included

“misshayleypaige,” or any confusingly similar marks in trade or commerce without Plaintiff’s

written permission, and also agreed that creative work related to her bridal designer

employment belonged to JLM. (Contract, §§ 10(b), 11.) Goodwill had accrued to the Account

as a result of the use of Plaintiff’s resources and contributions and Ms. Gutman’s active

management of the Account and creative contributions to it in the course of her employment for

JLM. Ms. Gutman’s attempts, beginning in November 2019, to exclude JLM and its products

from the Account, and her claim of the following and goodwill of the Account and other JLM

HP Social Media Accounts under tags that are Trademarks, derivatives of Trademarks or the

Designer’s Name, or JLM product names, as her personal assets, are indicative of a bad faith

attempt to use the Account and other JLM HP Social Media Accounts, and therefore Plaintiff’s

trademarks, in commerce for her own personal benefit. Ms. Gutman’s authorization of use of

her name to promote the Optimum Whey products is also indicative of bad faith use of the

marks that she had transferred to Plaintiff under the Contract. Ms. Gutman, using her fiancé as

an intermediary, gave Optimum Whey permission to list her as an “influencer” under her

trademarked name to promote Optimum Whey nutritional supplement products. (P.I. Tr.

189:14-17.) She also negotiated an “informal agreement” through her fiancé to receive

payments through his contract with Optimum Whey in exchange for sharing and posting content

on the Account “until the terms of my existing contract with my company are negotiated.” (P.I.




JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                         39
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 40 of 57




Tr. 189:14-190:19, 191:20-24.) Ms. Gutman’s “TEAM ON Member” biography on the

Optimum Whey website identified her principally as a wedding dress designer and described the

work she did under her Contract with Plaintiff. (Docket Entry No. 58, Exh. 125.) Ms. Gutman

knew that her Contract prohibited her from using JLM’s trademarks in commerce (Contract, §

10(b)), and gave Plaintiff exclusive promotional rights in connection to her work as a designer

for Plaintiff (Contract, § 10(a)). Ms. Gutman’s “informal agreement” with her fiancé to use her

trademarked name in a way that apparently sought to avoid explicitly contracting with a third

party to use that name in commerce evidences an intent to trade on Plaintiff’s goodwill.

Similarly, Ms. Gutman’s decision to direct the followers of the Account toward commercial

interests that did not benefit Plaintiff evidences an intent to trade on Plaintiff’s reputation and

goodwill and profit from any resulting confusion as to affiliation and endorsement.

               As to the seventh Polaroid factor, the respective quality of the parties’ products,

Plaintiff has presented evidence that the Hayley Paige-branded products displayed on the

Account are high-priced luxury bridal apparel. (P.I. Tr. 129:19-24.) Plaintiff has not produced

evidence of the comparative quality of the third-party goods, merely their different nature and

comparative inexpensiveness. Compare Docket Entry No. 14, Exh. 74 with Exhs. 68-73, 78-80;

P.I. Tr. 130:19-24; see Star Indus., Inc., 412 F.3d at 389 (holding that Polaroid factor seven was

“evenly balanced” where the record was insufficient to find “either product is markedly superior

in quality” even though “Georgi’s vodka was much cheaper than Bacardi’s rum”); Trustees of

Columbia University v. Columbia/HCA Healthcare Corp., 964 F. Supp. 733, 748 (S.D.N.Y.

1997) (holding that the seventh factor was neutral where no evidence of Defendant’s product’s

quality was presented). Plaintiff has produced evidence that the inclusion of third-party

products on the Account “did not represent the level of luxury associated with” the Account or




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                              40
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 41 of 57




Plaintiff’s goods. (Docket Entry No. 56, at ¶ 11.) While Plaintiff argues that the third-party

products are “off brand” in terms of inconsistency with JLM’s image and product lines and

therefore harmful to its reputation (id.; Docket Entry No. 13, at 17), the seventh Polaroid factor

is in the main concerned with harm arising from confusion with a product of inferior quality, not

differing products or price-points. See Arrow Fastener, 59 F.3d at 398 (seventh factor “is

primarily concerned with whether the senior user’s reputation could be jeopardized by virtue of

the fact that the junior user’s product is of inferior quality.”)

                Finally, in considering the sophistication of the consumers under the eighth

Polaroid factor, the Court “must evaluate the general impression of the ordinary purchaser,

buying under the normally prevalent conditions of the market and giving the attention such

purchasers usually give in buying that class of goods . . .” Trustees of Columbia University,

964 F. Supp. at 748 (quoting McGregor-Doniger, Inc., 599 F.2d at 1137). No evidence was

presented to demonstrate the sophistication of wedding gown consumers, and, given the

difference thus far between JLM’s goods and the type of third-party products that Ms. Gutman

has sought to promote, this factor does not militate for or against a likelihood of confusion

between JLM’s goods and the third party goods.

                Balancing the factors is not a mechanical process. Star Indus., Inc., 412 F.3d at

384. To summarize, factors one, two, three, five, and six weigh in favor of consumer confusion,

factor four weighs against, and factors seven and eight are neutral. Ms. Gutman’s bad faith in

using her trademarked name in commerce separate from her work for Plaintiff weighs

particularly heavily in the Court’s balancing, given the evidence that she sought to exploit her

work for Plaintiff while avoiding a direct contractual relationship with the Optimum Whey

enterprise until after she had renegotiated the Contract. In assessing the totality of the likely




JLM - PI MEMOPORD.DOCX                              VERSION MARCH 4, 2021                           41
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 42 of 57




impression on a consumer, the Court also notes that the “misshayleypaige” term has been used

to identify the Account in connection with both Plaintiff’s goods and the third-party goods. The

use of an identical mark on an Account where consumers had previously seen Plaintiff’s goods

and also began to see promotion of third-party goods, increases the likelihood of confusion as to

affiliation should Ms. Gutman be able to continue to use the handle and Designer’s Name in

commercial activities on social media. Accordingly, the Court finds that consumer confusion is

likely to result from Ms. Gutman’s use of the Designer’s Name, its registered trademarks, or

similar variations in commerce to promote other products or to promote Ms. Gutman herself as

an influencer able to promote other vendors’ products. 17

               Ms. Gutman argues that Plaintiff’s trademark infringement claims are not ripe,

relying on JA Apparel Corp. v. Abboud, 682 F. Supp. 2d 294 (S.D.N.Y. 2010) for the

proposition that courts cannot restrict the use of a person’s name “in a vacuum.” (P.I. Tr.

260:18.) In that case, Mr. Abboud, a well-known clothing designer, had contractually assigned

the right to use his name to his former employer, and the Court, after Mr. Abboud had at first

been imprecise as to the manner in which he proposed to use his name in connection with a new

clothing line, ultimately analyzed the infringement and fair use issues presented by reference to

particular mockups of advertisements. See JA Apparel Corp., 682 F. Supp. 2d at 311. Here,

Ms. Gutman has used, and asserted the right to use, @misshayleypaige as the handle of the

Account to pursue Instagram influencer commercial ventures of her own, including the

promotion of third party products, and has lent her name and references to work performed for

Plaintiff in connection with the trademarks to the promotion of third-party enterprises from



17
       The Court’s finding in this regard encompasses the JLM HP Social Media Accounts
       listed in Addendum 1 to this Memorandum Opinion and Order that incorporate the
       Designer’s Name.


JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                           42
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 43 of 57




which she solicited compensation. Ms. Gutman has exhibited an intent, unless enjoined, to

generate profits from the use of a term incorporating her name as an identifier of a business

venture, which violates the terms of her Contract with Plaintiff. Id. at 312 (“If an individual has

previously sold ‘use of his name and its goodwill, to the plaintiff, . . . courts will be especially

alert to foreclose attempts by the seller to ‘keep for himself the essential thing he sold, and also

keep the price he got for it.’”) Plaintiff’s claim for injunctive relief with respect to the JLM HP

Social Media Accounts is, accordingly, ripe for adjudication.

               Plaintiff also asserts claims for trademark dilution. However, the Court need not

address those claims, as it finds that Plaintiff is likely to succeed on the merits of its trademark

infringement, unfair competition, and Contract breach claims and Plaintiff does not seek

different or additional relief based on its dilution claims. See JA Apparel Corp., 682 F. Supp.

2d at 317; Morningside Group, Ltd. v. Morningside Capital Group, L.L.C., 182 F.3d 133, 143

(2d Cir. 1999) (“We need not address the [dilution claim] because Morningside Group – having

already succeeded on its infringement claim – has neither requested, nor could it receive, any

further relief based on dilution.”) The Court also declines to address Plaintiff’s conversion,

trespass to chattel, and breach of fiduciary duty claims in the context of this motion practice.

The ultimate viability of the conversion and trespass claims turns on resolution of the parties’

vigorous dispute, which the Court does not need to reach to resolve this motion, regarding the

somewhat more nuanced issue of “ownership” of the Account itself.




Speech Restrictions

               Plaintiff also seeks injunctive relief prohibiting Defendant from (i) “interfering

with” Plaintiff’s use of the Designer’s Name, Trademarks, or the Accounts; (ii) publicly


JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                               43
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 44 of 57




disparaging Plaintiff; or (iii) continuing what Plaintiff characterizes as Defendant’s social media

bullying campaign. (Docket Entry No. 86, § A(iii)(b).) Because this aspect of Plaintiff's

motion amounts to a request that this Court use its governmental authority to restrict Ms.

Gutman’s future speech, the Court must analyze that request within the framework of the First

Amendment. See Shelley v. Kraemer, 334 U.S. 1 (1948) (holding that enforcing by injunction a

private racially restrictive covenant was state action subject to the Fourteenth Amendment).

               In the First Amendment context, a preliminary injunction is a prior restraint and,

as such, “bear[s] a heavy presumption against its constitutional validity.” Bantam Books, Inc. v.

Sullivan, 372 U.S. 58, 70 (1963); Pittsburgh Press Co. v. Pittsburgh Comm'n on Human

Relations, 413 U.S. 376, 390 (1973) (“The special vice of a prior restraint is that communication

will be suppressed . . . before an adequate determination that it is unprotected by the First

Amendment”); Latino Officers Ass'n, New York, Inc. v. City of New York, 196 F.3d 458, 465

(2d Cir. 1999) (“The danger of a prior restraint, as opposed to ex post disciplinary action, is

precisely that making predictions ex ante as to what restrictions on speech will ultimately be

found permissible is hazardous and may chill protected speech.”). The presumption against

prior restraints has been upheld even where the speech at issue was intended to have a coercive

impact on the subject. See Organization for a Better Austin v. Keefe, 402 U.S. 415, 419 (1971)

(“The claim that the expressions were intended to exercise a coercive impact on respondent

does not remove them from the reach of the First Amendment . . . so long as the means are

peaceful, the communication need not meet standards of acceptability.”) In the labor dispute

context, the Second Circuit has held that an employee’s efforts to exert social pressure by

conduct that is harassing, upsetting, or coercive are nonetheless entitled to First Amendment




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                           44
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 45 of 57




protection. See Metropolitan Opera Ass’n, Inc. v. Local 100, Hotel Employees and Restaurant

Employees Intern. Union, 239 F.3d 172, 178 (2d Cir. 2001).

               However, “constitutional rights . . . may be contractually waived where the facts

and circumstances surrounding the waiver make it clear that the party foregoing its rights has

done so of its own volition, with full understanding of the consequences of its waiver.” Erie

Telecomm., Inc. v. City of Erie, Pa., 853 F.2d 1084, 1096 (3d Cir. 1988). “The question of a

waiver of a federally guaranteed constitutional right is, of course, a federal question controlled

by federal law,” Brookhart v. Janis, 384 U.S. 1, 4 (1966), and courts must “indulge every

reasonable presumption against waiver of fundamental constitutional rights.” Johnson v.

Zerbst, 304 U.S. 458, 464 (1938) (internal quotation omitted); Legal Aid Society v. City of New

York, 114 F. Supp. 2d 204, 227 (S.D.N.Y. 2000).

               A party may be found to have waived constitutional rights if there is “clear” and

“compelling” evidence of waiver and that waiver is voluntary, knowing, and intelligent. Curtis

Publ’g Co. v. Butts, 388 U.S. 130, 145 (1967). Determining whether a waiver was voluntary,

knowing, and intelligent rests “upon the particular facts and circumstances surrounding that

case, including the background, experience and conduct” of the waiving party. Zerbst, 304 U.S.

at 464.

               Although there is clear and compelling evidence, in the form of relevant

provisions of the negotiated Contract, that Ms. Gutman voluntarily, knowingly, and

intelligently, in exchange for consideration, waived her right to use the Designer's Name for

commercial purposes without JLM’s permission, Plaintiff has not presented clear and

compelling evidence that any provision of the Contract explicitly prohibits Ms. Gutman from

speaking on the topic of this litigation or speaking of her experience with the company in ways


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                              45
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 46 of 57




that Plaintiff believes are harmful to its business interests. Plaintiff cites Ms. Gutman’s

contractual duties to assist with advertising programs and devote her full time and attention to

JLM’s business (Docket Entry No. 59, at 10; P.I. Tr. 270:19-271:24), but those positive duties

are insufficient to support implication of the necessary explicit waiver of a right to make

negative statements relating to her dispute with JLM. The waiver of a fundamental right “can

neither be presumed nor may it be lightly inferred.” Legal Aid Society, 114 F. Supp. 2d at 227

(citation omitted). Plaintiff has not produced such “clear and compelling” evidence that Ms.

Gutman has waived her right to speak publicly in ways that may harm Plaintiff’s advertising

programs that the Court could enjoin such speech in advance without running afoul of the First

Amendment. See Curtis Publ’g Co., 388 U.S. at 145. Accordingly, Plaintiff’s preliminary

injunction motion is denied insofar as it seeks an order prohibiting “publicly disparaging JLM . .

. [and] continuing Defendant’s social media bullying campaign.” (Docket Entry No 86, §

A(iii)(b).) 18




18
        Section A(iii)(b) of JLM’s proposed preliminary injunction order also asks the Court to
        prohibit Defendant from “interfering with JLM’s use of the Designer Name,
        Trademarks, or JLM Social Media Accounts” as violative of the duty to assist in
        advertising. (Docket Entry No. 86, § A(iii)(b).) That element of the proposed order is
        duplicative of relief sought on contract and trademark grounds and is therefore denied
        without prejudice to consideration of the other requests insofar as they seek exclusion of
        Ms. Gutman from commercial use of the Designer’s Name and variations in connection
        with the Account and otherwise. Insofar as it seeks an advance restriction on speech,
        Plaintiff’s request is denied without prejudice to claims and requests for remedial relief
        regarding the nature, legality and effect of any activity in which Ms. Gutman has
        engaged or that she undertakes in the future.


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            46
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 47 of 57




Irreparable harm absent injunctive relief

               In addition to demonstrating a likelihood of success on the merits, Plaintiff must

show that it is likely to suffer irreparable injury in the absence of an injunction. See Salinger,

607 F.3d at 79-80.

               “A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d

110, 118 (2d Cir. 2009) (internal quotation marks omitted). “To satisfy the irreparable harm

requirement, Plaintiffs must demonstrate that absent a preliminary injunction they will suffer an

injury that is neither remote nor speculative, but actual and imminent, and one that cannot be

remedied if a court waits until the end of trial to resolve the harm.” Grand River Enterprise Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (internal quotation marks omitted).

               “Irreparable harm ‘exists in a trademark case when the party seeking the

injunction shows that it will lose control over the reputation of its trademark pending trial,’

because loss of control over one’s reputation is neither ‘calculable nor precisely compensable.’”

New York City Triathlon v. NYC Triathlon Club, 704 F. Supp. 2d 305, 342 (S.D.N.Y. 2010);

see also U.S. Polo Ass’n, Inc. v. PRL USA Holdings, Inc., 800 F. Supp. 2d 515, 540 (S.D.N.Y.

2011) (“the presumption of irreparable injury in trademark cases is no longer appropriate”)

(citing Salinger, 607 F.3d at 77-78).

               Here, Ms. Gutman has demonstrated and stated her intention to continue

undermining JLM’s goodwill and marketing efforts by using Plaintiff’s trademark in the

Account handle for her own commercial and reputational benefit. (Docket Entry No. 14, Exhs.

68, 75 (“I am not posting any JLM related business”); P.I. Tr. 190:12-15.) If Ms. Gutman were

allowed to resume exclusive control of the Account, for the “personal” use to which she claims,




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                             47
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 48 of 57




but has not shown, that she has a right, Plaintiff’s access to 1.1 million customers and potential

customers of its products will be severed, along with the utility of the Account as a powerful

marketing platform to which JLM has contributed both financial resources and the time and

efforts of its employees (including Ms. Gutman, prior to her resignation). Plaintiff would be

deprived of the trademark rights it bought from Ms. Gutman, which are “the linchpin in JLM’s

marketing of its HP brands” (Docket Entry No. 14, at ¶ 75), and the goodwill associated with

the Account. Given the likelihood of confusion between Plaintiff’s trademark and Ms.

Gutman’s use of the @misshayleypaige Account handle, the impression given to actual and

potential JLM customers when encountering endorsements of third-party products on the

Account rather than attractive presentations of its JLM products and the activities of the person

working for JLM as lead designer of those products will not be under Plaintiff’s control and will

harm the reputation and goodwill Plaintiff has cultivated in connection with its trademark. Ms.

Gutman’s claims and activities with respect to the Account also present sufficient evidence of

prospects of confusion and irreparable harm to goodwill should she have unilateral control of

the other JLM HP Social Media Accounts. Plaintiff’s loss of control of its reputation and

goodwill is not precisely calculable, and therefore Plaintiff will suffer irreparable harm absent

injunctive relief.

                The Court “has the discretion to permit injunctive relief for breach of contract,”

even though “the classic remedy for breach of contract is an action at law for damages.”

Rosenfeld v. W.B. Saunders, 728 F. Supp. 236, 244 (S.D.N.Y. 1990) (citation omitted).

Injunctive relief is appropriate for breach of contract where damages are an inadequate remedy,

such as where damages are difficult to assess and measure. Id. (quoting Danielson v. Local 275,

Laborers International Union of North America, 479 F.2d 1033, 1037 (2d Cir. 1973)). A court




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                             48
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 49 of 57




may consider in this connection an employment contract provision stating that a breach

constitutes irreparable harm for which there is not an adequate remedy at law as an admission

by the breaching party. See Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 69 (2d Cir. 1999);

Singas Famous Pizza Brands Corp. v. New York Advertising LLC, 468 Fed. App’x 43, 46 (2d

Cir. 2012). The Contract here contains just such a provision (Contract, § 9(e)), and the contract

rights sought to be protected by the injunction go to value associated with JLM’s goodwill,

which is inherently difficult to quantify, much less to restore. See U.S. Polo Ass’n, Inc., 800 F.

Supp. 2d at 541 (“losses of reputation and goodwill and resulting loss of customers are not

precisely quantifiable”). Plaintiff has provided persuasive evidence of Ms. Gutman’s

willingness to violate Plaintiff’s trademark rights and material provisions of the Contract that

protect Plaintiff’s goodwill and investment in the Designer’s Name by using the account to

deliver posts promoting third-party products for direct and indirect compensation (see, e.g.,

Docket Entry No. 14, Exh. 68), refusing to provide advertising assistance by excluding JLM and

its products from the Account (Docket Entry No. 14, Exh. 75), associating herself with a third-

party’s bridal expo enterprise that markets products competitive with those of JLM (Docket

Entry No. 56, at ¶ 4; Docket Entry No. 58, Exh. 126), and surreptitiously approving Optimum

Whey’s use of her name and image as a designer and developer of JLM products in an

endorsing influence post on Optimum Whey’s website (P.I. Tr. 189:24-190:7).

               The balance of equities also tips in Plaintiff’s favor. Plaintiff has shown that the

Account, whose very handle is derived from a trademark to which Plaintiff has permanent

exclusive contractual rights, is a work or compilation of works created by Plaintiff’s employee

during the course of her employment, developed and maintained through the use of its resources

and employees’ efforts, substantially featuring JLM’s products for JLM’s commercial benefit,




JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            49
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 50 of 57




which Ms. Gutman used and wishes to continue to exploit for her exclusive economic benefit.

Particularly in light of the fact that Ms. Gutman has declared that she is no longer Plaintiff’s

employee, she has no right to continue to use the Account and the other JLM HP Social Media

Accounts, or the trademarks under which their followings developed, without Plaintiff’s

permission. Nor has she the right to make commercial use of the Designer’s Name and

goodwill associated with the work that she has performed for JLM by associating herself with

competitive enterprises during the remainder of the Term and other periods as provided in the

Contract. 19

               Finally, enjoining Ms. Gutman’s control of the JLM HP Social Media Accounts

and her use of them without JLM’s permission, and her use of the Designer’s Name in

commerce during the pendency of this litigation serves the public interest. The injunction will

protect Plaintiff’s trademark rights, prevent consumer confusion, and enforce the Contract

against Ms. Gutman’s ongoing and imminent willful violations. 20

               Accordingly, Plaintiff has demonstrated a likelihood of success on the merits,

irreparable injury, a favorable balance of hardships, and that the public interest would not be

disserved by the issuance of preliminary injunctive relief prohibiting Ms. Gutman from making



19
        Because the Court is only addressing preliminary injunctive relief pending further
        litigation, the Court need not determine at this point the merits of the parties’ positions
        as to post-employment restrictive covenants and other restrictions that may continue or
        purport to become effective after the Term.
20
        The injunctive relief granted herein obviates the need for prospective relief prohibiting
        Ms. Gutman from using any of the Account information that may come within the
        contractual definition of confidential. (See Contract, § 9(c).) Accordingly, to the extent
        Plaintiff requests that the Court enjoin Ms. Gutman’s dissemination of the Account’s
        analytics, that request is denied. To the extent Plaintiff argued summarily at the
        evidentiary hearing that Ms. Gutman is publicly sharing “things that happened at JLM
        [and] the marketing strategy” (P.I. Tr. 268:22-23) in violation of Section 9(c) of the
        Contract, Plaintiff’s argument is conclusory and insufficient to demonstrate a likelihood
        of success on the merits of such a claim.


JLM - PI MEMOPORD.DOCX                            VERSION MARCH 4, 2021                            50
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 51 of 57




any changes to the JLM HP Social Media Accounts (including the Account) listed in Addendum

1 hereto; transferring any such JLM HP Social Media Account or the right to use it to any

person other than JLM and communicating with third parties through any JLM HP Social Media

Account for commercial purposes without the express permission of JLM’s CEO; utilizing or

taking any action to gain exclusive control over any JLM HP Social Media Account; using the

Designer’s Name, Trademarks and any derivatives or anything confusingly similar in trade or

commerce; engaging in or associating with any person or entity engaged in design, manufacture

marketing or sale of goods in categories competing with JLM; and using Designs, including

content created for JLM HP Social Media Accounts, without JLM’s permission. Plaintiff has

demonstrated a clear showing of its likely success on the merits of the contract and trademark

claims and associated harms, equities, and public interests that underly the mandatory aspects of

this relief, specifically those that require Ms. Gutman to cede control of the Account. On the

record before the Court, Plaintiff has not, however, demonstrated that an injunction is warranted

or necessary at this juncture to prevent irreparable harm from Ms. Gutman’s disclosure or

dissemination of JLM’s confidential information; or to prevent solicitation of company affiliates

or employees to break those ties; or to prevent breaches of various restrictions on Ms. Gutman’s

activity that, under the terms of the Contract, come into effect after the employment Term ends.




JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                           51
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 52 of 57




                                          CONCLUSION

               For the forgoing reasons, Plaintiff’s motion for preliminary injunction is granted

to the following extent:

               During the pendency of this action, Ms. Gutman, along with her officers, agents,

servants, employees, and attorneys and all other persons who are in active concert or

participation with her and them, are enjoined from taking any of the following actions:

               1. Making any changes to any of the social media accounts listed in Addendum

                   1 hereto (the “JLM HP Social Media Accounts”), including but not limited

                   to changing the name of the handles on the accounts, posting any new

                   content thereto and/or deleting or altering any content located therein,

                   tagging any other posts, users or accounts, transferring any such accounts or

                   the right to use any such account from Defendant to any other person except

                   to JLM, or communicating with third parties through same for commercial

                   purposes, without the express written permission of Plaintiff’s chief

                   executive officer, Joseph L. Murphy;

               2. Utilizing, or taking any action to gain exclusive control over, any of the JLM

                   HP Social Media Accounts, without the express written permission of

                   Plaintiff’s chief executive officer, Joseph L. Murphy;

               3. Breaching the employment Contract, dated July 13, 2011, together with the

                   amendments and extensions thereto, by:

                       a. using, or authorizing others to use, “Hayley”, “Paige”, “Hayley Paige

                           Gutman”, “Hayley Gutman”, “Hayley Paige” or any derivative

                           thereof, including misshayleypaige (collectively the “Designer’s




JLM - PI MEMOPORD.DOCX                           VERSION MARCH 4, 2021                          52
     Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 53 of 57




                         Name”), trademarks in the Designer’s Name, including but not

                         limited to the trademarks identified at Addendum 2 hereto

                         (collectively, the “Trademarks”), or any confusingly similar marks or

                         names in trade or commerce, without the express written permission

                         of Plaintiff’s chief executive officer, Joseph L. Murphy;

                      b. Directly or indirectly, engaging in, or being associated with (whether

                         as an officer, director, shareholder, partner, employee, independent

                         contractor, agent or otherwise), any person, organization or enterprise

                         which engages in the design, manufacture, marketing or sale of: (i)

                         bridal apparel, including bridesmaids’, mother of the bride and flower

                         girls’ apparel and related items; (ii) bridal accessories and related

                         items; (iii) evening wear and related items; and/or (iv) any other

                         category of goods designed, manufactured, marketed, licensed or sold

                         by JLM;

                      c. using or authorizing others to use any Designs, 21 or any of the

                         Trademarks or any variations, versions, representations or

                         confusingly similar facsimiles thereof, in trade or commerce for any

                         purpose whatsoever; and




21
       “Designs”, as used here, means designs, drawings, notes, patterns, sketches, prototypes,
       samples, improvements to existing works, and any other works conceived of or
       developed by Employee in connection with her employment with Plaintiff involving
       bridal clothing, bridal accessories and related bridal or wedding items, either alone or
       with others, from the commencement of her employment by Plaintiff through the Term
       of the Contract. The term includes content created or compiled for the JLM HP Social
       Media Accounts.


JLM - PI MEMOPORD.DOCX                          VERSION MARCH 4, 2021                            53
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 54 of 57




               4. Using, or authorizing others to use, any of the Designer’s Names,

                    Trademarks or any confusingly similar term, name, symbol or device, or any

                    combination thereof, in commerce in connection with any goods or services,

                    including to endorse, advertise or promote the products and/or services of

                    herself or others directly or indirectly, including but not limited to on social

                    media or in television or media appearances, without the express written

                    permission of Plaintiff’s chief executive officer, Joseph L. Murphy.

               To the extent not previously delivered, within 24 hours of the entry of this

       Memorandum Opinion and Order Defendant shall deliver to Plaintiff’s attorneys the

       current login credentials, including the current username and password for the Account

       (as defined above), the Pinterest and the TikTok accounts with the handle

       “misshayleypaige,” and take any action necessary to enable JLM to regain access and

       control of the JLM HP Social Media Accounts, including linking the accounts to one of

       JLM’s email addresses and/or phone numbers and/or other social media accounts as

       requested.

               This preliminary injunction is conditioned upon maintenance of the previously

posted undertaking of $200,000, which was posted by JLM on December 18, 2020, to secure

payment of costs and damages as may be suffered or sustained by any party who is wrongfully

restrained hereby. No additional bond or undertaking shall be required.

               This preliminary injunction shall remain in full force and effect until the final

judgment in this action is entered, unless otherwise ordered by the Court.

               Plaintiff’s preliminary injunction motion is denied in all other respects.

               This Memorandum Opinion and Order resolves Docket Entry Number 12 and




JLM - PI MEMOPORD.DOCX                             VERSION MARCH 4, 2021                               54
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 55 of 57




supersedes the TRO (Docket Entry No. 8). This case remains referred to Magistrate Judge Cave

for general pretrial management.

       SO ORDERED.

Dated: New York, New York
       March 4, 2021
       Issued at: 2:43pm
                                                        /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge




JLM - PI MEMOPORD.DOCX                        VERSION MARCH 4, 2021                       55
    Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 56 of 57




                                               Addendum 1
 Brand       Platform Handle                     Account Link
 Hayley      Instagram   misshayleypaige         https://www.instagram.com/misshayleypaige/
 Paige
 Hayley      Facebook    Hayley Paige /          https://www.facebook.com/HayleyPaigeBridal
 Paige                   HayleyPaigeBridal
 Hayley      Pinterest   Hayley Paige /          https://www.pinterest.com/hayleypaigejlm/_saved/
 Paige                   hayleypaigejlm
 Hayley      Pinterest   misshayleypaige         https://www.pinterest.com/misshayleypaige/_saved/
 Paige
 Hayley      Youtube     Miss Hayley Paige       https://www.youtube.com/channel/UCJR_76xqVd6ihrlUm3AL-
 Paige                                           qg?view_as=subscriber
 Hayley      Twitter     hayleypaige_jlm         https://twitter.com/HayleyPaige_JLM
 Paige
 Blush by    Instagram   blushbyhayleypaige      https://www.instagram.com/blushbyhayleypaige/
 Hayley
 Blush by    Facebook    BlushbyHayleyPaige      https://www.facebook.com/BlushbyHayleyPaige
 Hayley
 Blush by    Pinterest   blushbyHP               https://www.pinterest.com/blushbyHP/_created/
 Hayley
 Blush by    Twitter     BlushbyHP               https://twitter.com/BlushbyHP
 Hayley
 Hayley      Instagram   hayleypaigeoccasions    https://www.instagram.com/hayleypaigeoccasions/
 Paige
 Occasions
 Hayley      Facebook    hpoccasions             https://www.facebook.com/hpoccasions/
 Paige
 Occasions
 Hayley      Twitter     Jim_H_Occasions         https://twitter.com/Jim_H_Occasions
 Paige
 Occasions
 La Petite   Instagram   lapetitehayleypaige     https://www.instagram.com/lapetitehayleypaige/
 Hayley
 Paige
 La Petite   Facebook    lapetitehayleypaige     https://www.facebook.com/lapetitehayleypaige
 Hayley
 Paige
 Holy        Instagram   holymatrimoji           https://www.instagram.com/holymatrimoji/
 Matrimoji
 App
 Holy        Facebook    HolyMatrimoji           https://www.facebook.com/HolyMatrimoji
 Matrimoji
 App
 All         TikTok      misshayleypaige         https://vm.tiktok.com/ZMJqYv9S6/
 Brands




JLM - PI MEMOPORD.DOCX                                VERSION MARCH 4, 2021                          56
   Case 1:20-cv-10575-LTS-SLC Document 109 Filed 03/04/21 Page 57 of 57




                                Addendum 2


 Trademark                Country   Registration No.   Registration Date   Classes
 BLUSH BY HAYLEY PAIGE    USA       6141381            09/01/2020          25 Int.
 HAYLEY PAIGE             USA       5858534            09/10/2019          14 Int.
 HAYLEY PAIGE             USA       4161091            06/19/2012          25 Int.
 HAYLEY PAIGE + DESIGN    USA       5368112            01/02/2018          25 Int.
 HAYLEY PAIGE + DESIGN    USA       5858703            09/10/2019          14 Int.
 HAYLEY PAIGE             USA       5276982            08/29/2017          25 Int.
 OCCASIONS
 JUST GOT PAIGED          USA       5728141            04/16/2019          41 Int.
 LA PETITE HAYLEY PAIGE   USA       5698436            03/19/2019          25 Int.
 LA PETITE HAYLEY PAIGE   USA       5698444            03/12/2019          25 Int.
 + DESIGN
 OCCASSIONS BY HAYLEY     USA       4914471            03/08/2016          25 Int.
 PAIGE




JLM - PI MEMOPORD.DOCX                VERSION MARCH 4, 2021                          57
